UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-07237) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2008 Date of reporting period: September 1, 2007 August 31, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: What makes Putnam different? A time-honored tradition in money management Since 1937, our values have been rooted in a profound sense of responsibility for the money entrusted to us. A prudent approach to investing We use a research-driven team approach to seek consistent, dependable, superior investment results over time, although there is no guarantee a fund will meet its objectives. Funds for every investment goal We offer a broad range of mutual funds and other financial products so investors and their financial representatives can build diversified portfolios. A commitment to doing whats right for investors With a focus on investment performance, below-average expenses, and in-depth information about our funds, we put the interests of investors first and seek to set the standard for integrity and service. Industry-leading service We help investors, along with their financial representatives, make informed investment decisions with confidence. In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. Putnam International Capital Opportunities Fund 8 | 31 | 08 Annual Report Message from the Trustees 1 About the fund 2 Performance and portfolio snapshots 4 Interview with your funds Portfolio Team 5 Performance in depth. 9 Expenses 11 Portfolio turnover 13 Risk 13 Your funds management. 14 Terms and definitions 15 Trustee approval of management contract 16 Other information for shareholders. 19 Financial statements 20 Federal tax information 36 Brokerage commissions. 36 About the Trustees 37 Officers 40 Cover photograph: © Marco Cristofori Message from the Trustees Dear Fellow Shareholder: The financial markets are currently experiencing the kind of upheaval not seen in many years. Investor confidence has been shaken by losses across a range of sectors worldwide and by the collapse of several financial industry companies We are encouraged by the federal governments swift, decisive actions, which we believe will restore stability to the financial system in due course. It should be pointed out that indicators of economic activity in the broader economy, while pointing to slower growth in the near term, still describe a solid underlying business environment. As a shareholder of this fund, you should feel confident about the financial standing of Putnam Investments. Our parent companies, Great-West Lifeco and Power Financial Corporation, are among the largest and most successful organizations in the financial services industry. All three companies are well capitalized with strong cash flows. Lastly, we are pleased to announce that Robert L. Reynolds, a well-known leader and visionary in the mutual fund industry, has joined the Putnam leadership team as President and Chief Executive Officer of Putnam Investments, effective July 1, 2008. Charles E. Haldeman, Jr., former President and CEO, has taken on the role of Chairman of Putnam Investment Management, LLC, the firms fund management company. He continues to serve as President of the Funds and as a Trustee. Mr. Reynolds brings to Putnam substantial industry experience and an outstanding record of success, including serving as Vice Chairman and Chief Operating Officer at Fidelity Investments from 2000 to 2007. We look forward to working with Bob as we continue our goal to position Putnam to exceed our shareholders expectations. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam during these challenging times. About the fund Targeting smaller international companies In international economies, as in the United States, small and midsize companies can offer attractive long-term investment potential. Such companies can seize new opportunities quickly or occupy profitable business niches. International markets may be particularly fertile ground, compared with the United States, because relatively fewer research analysts cover smaller companies overseas. Putnam International Capital Opportunities Fund has invested in stocks of small and midsize international companies since late 1995. Though such stocks carry the risk of greater price fluctuations, they may also offer potentially strong gains. While investing in companies located in other countries involves risk, including the possibility of currency fluctuations, economic instability, and political developments, it may also give your money a chance to grow, even during a downturn in the U.S. economy. Thats because international economies generally follow a different business cycle than the United States. In foreign markets, interest rates are managed by institutions like the European Central Bank or the Bank of Japan. Also, while foreign currencies such as the euro, the yen, and the pound fluctuate in value, your investment may benefit if these currencies strengthen against the U.S. dollar. With thousands of smaller-company securities around the world to choose from, the management team relies on the proprietary research of Putnam analysts to select fund holdings. For access to information about international companies, Putnam has analysts in London and Tokyo, as well as in Boston. Reflecting Putnams blend strategy, the portfolio can hold both value and growth stocks without a bias toward either style. This flexibility may help keep the fund diversified given the risks of changing market conditions. In addition to developed markets, including Europe, Japan, Australia, and Canada, the fund can invest in emerging markets, which may offer faster rates of economic growth despite greater risk of volatility and illiquid securities. In all its decisions, the management team is guided by Putnams risk controls, which call for regular review of fund holdings and the discipline to sell stocks when they reach what the team considers their true worth. For more than 12 years, the fund has helped investors benefit from investing in small and midsize international companies. In-depth analysis is key to successful stock selection Drawing on the expertise of a dedicated team of stock analysts, the funds management team seeks stocks that are believed to be mispriced by the market. Once a stock is selected for the portfolio, it is regularly assessed by members of the team to ensure that it continues to meet their criteria, including: Quality Look for high-quality companies, seeking characteristics such as solid management teams and sound business models that create strong cash flows. Valuation Carefully consider how each stock is valued, seeking stocks whose valuations are attractive relative to the companys growth potential. Cash flow Examine each companys financials, particularly the amount of cash a company generates relative to the earnings that it reports, and target those believed to offer attractive and sustainable cash flow. Putnam International Capital Opportunities Funds holdings have spanned many sectors and international markets. Performance and portfolio snapshots Average annual total return (%) comparison as of 8/31/08 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 910 for additional performance information. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit www.putnam.com. Today we have reason for optimism because securities in todays markets are unusually cheap, with stock valuations near their lowest levels since 2002.We believe this increases the likelihood of capital appreciation over the next three to five years. Joe Joseph, Portfolio Leader, Putnam International Capital Opportunities Fund The top 10 country allocations represent 75.6% of the portfolios net assets and will vary over time. The remaining net assets are allocated among 24 other countries. Allocations may not equal 100%. Country allocations as of 8/31/08 4 Joe and Randy, over the past year we have seen a great deal of turmoil in global financial markets. Randy, how has this affected the fund? Global markets have experienced unusual volatility, punctuated by a broad sell-off in the final months of the fiscal year. This sell-off hasnt spared any asset class. Most stock indexes are down double digits. Its always unpleasant to experience declines like the ones we have recently experienced, but the somewhat reassuring point is that the funds position relative to the benchmark and the peer group has not fallen off substantially. Our result for the year as a whole was a decline of 19.01%, which was slightly better than the average 19.95% negative return of our peer group, but slightly worse than the funds benchmark, which had an 18.83% loss. Foreign currency exposure did hurt the funds performance somewhat. The portfolio was not hedged, and when foreign currencies weakened in the final months of the year, it added to the funds decline. Joe, did you make any changes to the portfolio in response to the volatility? We made no major changes. We have done some small trades to make sure that we did not have significant sector overweights relative to the benchmark. Thats a simple discipline used to reduce risk in down markets, but it did not affect the profile of the fund very much. We usually manage the fund with low turnover, meaning that we trade infrequently, and that hasnt changed because of market volatility. Our strategy is to have a portfolio of companies that are priced low relative to the amount of earnings that they generate. We can say that, by these measurements, the fund is quite similar to where it was at the beginning of the fiscal year, having what we consider attractive valuations and earnings quality relative to the benchmark. Randy, have international markets performed better or worse than those in the United States? Unfortunately, international markets have tumbled like those in the United States, but with a lag. Many U.S. stocks fell during the summer of 2007, while international markets turned downward a little later, after the beginning of the funds fiscal year. Then we saw that economic growth in Europe and Japan stalled during the spring and Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the 12 months ended 8/31/08. See the previous page and pages 910 for additional fund performance information. Index descriptions can be found on page 15. 5 summer months of 2008, at a time when the U.S. economy was rebounding slightly. We dont think the situation in international markets has been fundamentally worse than that in the United States, but the timing was different, and that is reflected in the relative results during the funds fiscal year. For much of the past year, leadership in international markets was concentrated in momentum-driven stocks, primarily in the energy and basic materials sectors. As economic growth started to weaken, it seemed that only these sectors offered growth potential, because demand for commodities was still outpacing supply. However, during the recent summer months, this trend shifted when demand for oil began to ebb. The former high-performing energy and basic materials stocks fell in price. At the same time, cheaper commodities helped the U.S. dollar rally, which caused even more pessimism in international markets and pushed stock prices lower. Looking at the bright side, we have begun to see stocks with low valuations beginning to perform better in the past few months than the market averages. We think this is a good sign, an indication that international markets are starting to look beyond the current recessionary conditions and toward a recovery, when a wider variety of stocks are likely to achieve earnings growth. Joe, can you describe some of the funds holdings that performed well? As Randy just mentioned, basic materials stocks had a good year, until the past few months, and a couple of the funds best performers were in this sector. Agrium makes chemical fertilizers, which were in strong demand during the past year. As food prices rose sharply in many regions of the world, many agricultural producers increased their use of fertilizers to help improve crop yields. Another holding, Methanex , makes methanol. Since methanol can be used as a fuel, its price normally fluctuates with the price of natural gas. The companys earnings benefited from the strong demand for fuels during the period. Both Agrium and Methanex are based in Canada. For holding Capcom , a Japanese video game maker, the source of profit growth was much different. The company introduced a new version of its popular Street Fighter game, which was well received by the gaming community, and the stock outperformed. In South Korea, the fund owned Hyundai Heavy Industries , a shipbuilder. This company, a low-cost manufacturer of container ships, benefited from the surge in global trade in recent years. It successfully took market share from Japanese shipyards. As Hyundai appreciated, the market began to price the stock as if its Top 10 holdings This table shows the funds top 10 holdings and the percentage of the funds net assets that each represented as of 8/31/08. Also shown is each holdings market sector and the specific industry within that sector. Holdings will vary over time. HOLDING (percentage of funds net assets) SECTOR INDUSTRY Methanex Corp. (1.4%) Basic materials Chemicals Vallourec SA (1.2%) Basic materials Metals Actelion NV (1.1%) Health care Pharmaceuticals Teck Cominco, Ltd. Class B (1.1%) Basic materials Metals U-Ming Marine Transport Corp. (1.1%) Transportation Shipping Capcom Co., Ltd. (1.1%) Technology Software Inmet Mining Corp. (1.0%) Basic materials Metals Antofagasta PLC (1.0%) Basic materials Basic materials Hisamitsu Pharmaceutical Co., Inc. (0.9%) Health care Pharmaceuticals Shire PLC (0.9%) Health care Pharmaceuticals 6 recent profit growth would last indefinitely. We valued the company with projections that were closer to its historical average, which led us to conclude the stock was overvalued, and we sold it to lock in profits for the fund. Two other holdings outperformed the index because of takeover bids. Wing Lung Bank of Hong Kong was acquired by China Merchants Bank. Enodis , a maker of kitchen equipment in the United Kingdom, was bought by Manitowoc Company of the United States at a 60% premium on its stock price at the time. We sold the stocks when the takeovers were announced. We follow this discipline  selling at the time of the takeover bid because we have learned from experience that it usually helps to avoid the risk of a merger falling through. Randy, what stocks underperformed? The decline in commodity prices late in the period, which we described earlier, had a negative impact on two Australian zinc producers, Zinifex and Perilya . The stocks performed well as zinc prices rose in recent years. However, strong prices caused the industry to increase zinc output, which led to increased supplies and a price correction during the summer, as it appeared the global economy would decelerate. With zinc prices lower, we revised our earnings projections for the stocks, and we decided to begin selling the positions, eliminating Zinifex from the portfolio completely by the end of the period. The positions hurt the funds relative performance in the period. We owned Air France because we found its valuation attractive, and we thought the market was overly pessimistic about fuel costs. In the meantime, fuel costs increased, the company had problems with its unionized labor force, and recessionary conditions caused a slowdown in travel. To add to these problems, the possibility of airline consolidation in Europe also fell through. The stocks price, which we considered cheap when we bought it, has become cheaper. We still believe the stock has the potential to outperform the market when these near-term issues eventually recede, so it remains in the portfolio. William Hill is a U.K. company that operates a chain of gambling shops. William Hill has a high debt burden, and the market has been punishing companies with high debt levels because they might have trouble financing their operations. We disagree that this is a big risk, because the companys business is so stable that it generates ample cash flow to allow it to service debt. Gambling revenue tends to remain steady even during periods of economic weakness. We believe concerns about the debt will fade over time. I N T H E N E W S The price of oil at the beginning of the funds fiscal period in September 2007 was near $75 per barrel. It then rose steadily, reaching a peak of $147 during early July. From that point the price tumbled to approximately $110 by the end of August 2008. Expensive oil had contributed to its own demise by taking a toll on the global economy. With businesses and consumers burdened by energy costs, growth slowed not only in Europe but also in Asia, the source of much of the new demand for oil. The International Monetary Fund (IMF) now forecasts slower global growth through the end of 2008. Like the cost of oil, the prices of several other commodities, including precious metals and basic materials, have recently declined. Joe, what is your outlook for the fund for the coming fiscal year? We generally dont make market predictions, but today we have reason for optimism because, we believe stock prices Comparison of top country weightings This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Holdings will vary over time. 7 are unusually low in todays markets. Stock valuations are at their lowest level since 2002. The average valuation of stocks in the portfolio is about 10 or 11 times earnings. Of course, we recognize that, unfortunately, there probably will be more volatility in the short run. However, we dont foresee a major drop in corporate earnings in 2009 for most sectors. Overall, these conditions give us a positive outlook for the likelihood of capital appreciation over the next three to five years. In recessionary conditions like those we have seen, the market favors companies with stable, predictable earnings. Thats why momentum investors did well over the past year. Recently, stocks with attractive valuations but more variable earnings have been performing better, which indicates that the market is starting to look past the recession. We think investors will want to own stocks with the possibility of an upswing in profits relative to their stock prices. In our view, this portfolio owns stocks with these qualities, so we believe the fund is well positioned. Given our experience and understanding of how markets behave, we believe the portfolio will be rewarded as investors grow more confident. Thanks, Joe and Randy, for discussing the fund with us today. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund invests some or all of its assets in small and/or midsize companies. Such investments increase the risk of fluctuations in the value of your investment. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. 8 Your funds performance This section shows your funds performance, price, and distribution information for periods ended August 31, 2008, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section of www.putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 8/31/08 Class A Class B Class C Class M Class R Class Y (inception dates) (12/28/95) (10/30/96) (7/26/99) (10/30/96) (1/21/03) (2/1/00) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 13.28% 12.75% 12.43% 12.43% 12.44% 12.44% 12.71% 12.40% 13.02% 13.47% 10 years 213.47 195.54 190.40 190.40 191.00 191.00 198.13 187.61 206.33 220.21 Annual average 12.10 11.45 11.25 11.25 11.27 11.27 11.54 11.14 11.85 12.34 5 years 119.96 107.25 111.94 109.94 111.93 111.93 114.55 107.09 117.66 122.80 Annual average 17.08 15.69 16.21 15.99 16.21 16.21 16.49 15.67 16.83 17.38 3 years 29.89 22.40 27.02 24.02 26.99 26.99 27.96 23.48 28.96 30.86 Annual average 9.11 6.97 8.30 7.44 8.29 8.29 8.57 7.28 8.85 9.38 1 year 19.01 23.66 19.61 23.48 19.63 20.40 19.40 22.23 19.21 18.82 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After sales charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively, as of 1/2/08. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may be applied to shares exchanged or sold within 90 days of purchase. Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 8/31/98 to 8/31/08 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $29,040 and $29,100, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $28,761 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $30,633 and $32,021, respectively. 9 Comparative index returns For periods ended 8/31/08 S&P/Citigroup World Lipper International Ex-U.S. Extended Small/Mid-Cap Core Funds Markets Index category average* Annual average (life of fund) 7.84% 11.11% 10 years 163.29 293.90 Annual average 10.16 14.15 5 years 117.10 103.17 Annual average 16.77 15.05 3 years 26.53 24.00 Annual average 8.16 7.30 1 year 18.83 19.95 Index and Lipper results should be compared to fund performance at net asset value. Putnam Management has recently undertaken a review of the funds benchmark. As of October 1, 2008, after the end of the funds fiscal period, the S&P Developed ex-U.S. Small Cap Index replaced the S&P/Citigroup World ex-U.S. Extended Markets Index as a performance benchmark for this fund because, in Putnam Managements opinion, the securities tracked by this index more accurately reflect the types of securities generally held by the fund. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 8/31/08, there were 60, 43, 42, 18, and 5 funds, respectively, in this Lipper category. Fund price and distribution information For the 12-month period ended 8/31/08 Distributions: Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $1.500 $1.118 $1.226 $1.283 $1.490 $1.594 Capital gains  Long-term 0.308 0.308 0.308 0.308 0.308 0.308 Capital gains  Short-term       Total $1.808 $1.426 $1.534 $1.591 $1.798 $1.902 Share value: NAV POP NAV NAV NAV POP NAV NAV 8/31/07 $41.54 $44.07* $40.45 $40.96 $40.97 $42.46* $41.17 $41.69 8/31/08 32.09 34.05 31.30 31.61 31.66 32.81 31.72 32.21 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Reflects an increase in sales charges that took effect on 1/2/08. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/08 Class A Class B Class C Class M Class R Class Y (inception dates) (12/28/95) (10/30/96) (7/26/99) (10/30/96) (1/21/03) (2/1/00) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 11.46% 10.94% 10.62% 10.62% 10.63% 10.63% 10.90% 10.59% 11.21% 11.65% 10 years 169.93 154.40 150.19 150.19 150.56 150.56 156.73 147.66 163.90 175.85 Annual average 10.44 9.79 9.60 9.60 9.62 9.62 9.89 9.49 10.19 10.68 5 years 74.59 64.54 68.15 66.15 68.23 68.23 70.27 64.35 72.77 76.82 Annual average 11.79 10.47 10.95 10.69 10.96 10.96 11.23 10.45 11.56 12.07 3 years 3.08 2.84 0.78 2.07 0.78 0.78 1.55 1.99 2.38 3.90 Annual average 1.02 0.96 0.26 0.69 0.26 0.26 0.51 0.67 0.79 1.28 1 year 36.60 40.25 37.08 40.11 37.08 37.68 36.91 39.12 36.73 36.42 Funds annual operating expenses For the fiscal year ended 8/31/07 Class A Class B Class C Class M Class R Class Y Total annual fund operating expenses 1.49% 2.24% 2.24% 1.99% 1.74% 1.24% Expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown in the next section and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 10 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Review your funds expenses The following table shows the expenses you would have paid on a $1,000 investment in Putnam International Capital Opportunities Fund from March 1, 2008, to August 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $7.13 $10.68 $10.68 $9.50 $8.32 $5.95 Ending value (after expenses) $891.60 $888.40 $888.40 $889.60 $890.50 $892.70 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/08. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended August 31, 2008, use the following calculation method. To find the value of your investment on March 1, 2008, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $7.61 $11.39 $11.39 $10.13 $8.87 $6.34 Ending value (after expenses) $1,017.60 $1,013.83 $1,013.83 $1,015.08 $1,016.34 $1,018.85 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/08. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 11 Compare expenses using industry averages You can also compare your funds expenses with the average of its peer group, as defined by Lipper, an independent fund-rating agency that ranks funds relative to others that Lipper considers to have similar investment styles or objectives. The expense ratio for each share class shown indicates how much of your funds average net assets have been used to pay ongoing expenses during the period. Class A Class B Class C Class M Class R Class Y Your funds annualized expense ratio* 1.50% 2.25% 2.25% 2.00% 1.75% 1.25% Average annualized expense ratio for Lipper peer group 1.63% 2.38% 2.38% 2.13% 1.88% 1.38% * For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights.  Putnam keeps fund expenses below the Lipper peer group average expense ratio by limiting our fund expenses if they exceed the Lipper average. The Lipper average is a simple average of front-end load funds in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage/service arrangements that may reduce fund expenses. To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect 12b-1 fees, except for class Y shares, which do not incur 12b-1 fees. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times; the funds expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal year-end data available for the peer group funds as of 6/30/08. 12 Your funds portfolio turnover and Morningstar ® Risk Putnam funds are actively managed by teams of experts who buy and sell securities based on intensive analysis of companies, industries, economies, and markets. Portfolio turnover is a measure of how often a funds managers buy and sell securities for your fund. A portfolio turnover of 100%, for example, means that the managers sold and replaced securities valued at 100% of a funds average portfolio value within a given period. Funds with high turnover may be more likely to generate capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transaction costs, which may detract from performance. You can use the following table to compare your funds turnover with the average turnover for funds in its Lipper category. Turnover comparisons Percentage of holdings that change every year 2008 2007 2006 2005 2004 Putnam International Capital Opportunities Fund 41% 37% 45% 64% 68% Lipper International Small/Mid-Cap Core Funds category average 59% 68% 63% 60% 58% Turnover data for the fund is calculated based on the funds fiscal-year period, which ends on August 31. Turnover data for the funds Lipper category is calculated based on the average of the turnover of each fund in the category for its fiscal year ended during the indicated year. Fiscal years vary across funds in the Lipper category, which may limit the comparability of the funds portfolio turnover rate to the Lipper average. Comparative data for 2008 is based on information available as of 8/31/08. Your funds Morningstar ® Risk This risk comparison is designed to help you understand how your fund compares with other funds. The comparison utilizes a risk measure developed by Morningstar, an independent fund-rating agency. This risk measure is referred to as the funds Morningstar Risk. Your funds Morningstar Risk is shown alongside that of the average fund in its Morningstar category. The risk bar broadens the comparison by translating the funds Morningstar Risk into a percentile, which is based on the funds ranking among all funds rated by Morningstar as of September 30, 2008. A higher Morningstar Risk generally indicates that a funds monthly returns have varied more widely. Morningstar determines a funds Morningstar Risk by assessing variations in the funds monthly returns  with an emphasis on downside variations  over a 3-year period, if available. Those measures are weighted and averaged to produce the funds Morningstar Risk. The information shown is provided for the funds class A shares only; information for other classes may vary. Morningstar Risk is based on historical data and does not indicate future results. Morningstar does not purport to measure the risk associated with a current investment in a fund, either on an absolute basis or on a relative basis. Low Morningstar Risk does not mean that you cannot lose money on an investment in a fund. Copyright 2008 Morningstar, Inc. All Rights Reserved. The information contained herein (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete, or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 13 Your funds management Your fund is managed by the members of the Putnam International Small- and Mid-Cap Core Team. Joseph Joseph is the Portfolio Leader. Randy Farina, John Ferry, and Franz Valencia are Portfolio Members of the fund. The Portfolio Leader and Portfolio Members coordinate the teams management of the fund. For a complete listing of the members of the Putnam International Small- and Mid-Cap Core Team, including those who are not Portfolio Leaders or Portfolio Members of your fund, please visit the Individual Investors section of www.putnam.com Trustee and Putnam employee fund ownership As of August 31, 2008, all of the Trustees of the Putnam funds owned fund shares. The table below shows the approximate value of investments in the fund and all Putnam funds as of that date by the Trustees and Putnam employees. These amounts include investments by the Trustees and employees immediate family members and investments through retirement and deferred compensation plans. Assets in Total assets in the fund all Putnam funds Trustees $949,000 $75,000,000 Putnam employees $21,262,000 $517,000,000 Other Putnam funds managed by the Portfolio Leader and Portfolio Members Joseph Joseph is also a Portfolio Leader of Putnam Capital Opportunities Fund and a Portfolio Member of Putnam Capital Appreciation Fund. Randy Farina is also a Portfolio Member of Putnam Capital Opportunities Fund. John Ferry is also a Portfolio Member of Putnam Capital Opportunities Fund. Franz Valencia is also a Portfolio Member of Putnam Capital Opportunities Fund. Joseph Joseph, Randy Farina, John Ferry, and Franz Valencia may also manage other accounts and variable trust funds advised by Putnam Management or an affiliate. Changes in your funds Portfolio team During the reporting period ended August 31, 2008, Karan Sodhi left your funds management team. Investment team fund ownership The following table shows how much the funds current Portfolio Leader and Portfolio Members have invested in the fund and in all Putnam mutual funds (in dollar ranges). Information shown is as of August 31, 2008, and August 31, 2007. 14 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Lehman Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Merrill Lynch 91-Day Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P/Citigroup World Ex-U.S. Extended Markets Index (EMI) is an unmanaged index of small-cap stocks from developed countries, excluding the United States. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Put-nam Investment Management (Putnam Management) and the sub-management contract, in respect of your fund, between Putnam Managements affiliate, Putnam Investments Limited (PIL), and Putnam Management. In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management and sub-management contracts, effective July 1, 2008. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances-for example, changes in a funds size or investment style, changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry-that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of your fund voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 28th percentile in management fees and in the 24th percentile in total expenses (less any applicable 12b-1 fees) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). (Because the funds custom peer group is smaller than the funds broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. 16 In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will not be applied to your fund because it had a below-average expense ratio relative to its custom peer group. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of the fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, if the fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale at current asset levels. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitabil-ity of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperfor-mance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper International Small/Mid-Cap Core Funds) for the one-year, three-year and five-year periods ended December 31, 2007 (the first percentile being the best-performing funds and the 100th percentile being the worst-performing funds): One-year period 24th Three-year period 15th Five-year period 26th (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report.) Over the one-year, three-year and five-year periods ended December 31, 2007, there were 55, 47, and 38 funds, respectively, in your funds Lipper peer group.* Past performance is no guarantee of future returns. * The percentile rankings for your funds class A share annualized total return performance in the Lipper International Small/Mid-Cap Core Funds category for the one-year, five-year, and ten-year periods ended September 30, 2008, were 57%, 28%, and 64%, respectively. Over the one-year, five-year, and ten-year periods ended September 30, 2008, your fund ranked 35th out of 61, 12th out of 42, and 12th out of 18 funds, respectively. Note that this more recent information was not available when the Trustees approved the continuance of your funds management contract. 17 As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Put-nam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Put-nam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Put-nam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. 18 Other information for shareholders Putnams policy on confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders addresses, telephone numbers, Social Security numbers, and the names of their financial representatives. We use this information to assign an account number and to help us maintain accurate records of transactions and account balances. It is our policy to protect the confidentiality of your information, whether or not you currently own shares of our funds, and, in particular, not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we share this information with outside vendors who provide services to us, such as mailing and proxy solicitation. In those cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. We may also share this information with our Putnam affiliates to service your account or provide you with information about other Putnam products or services. It is also our policy to share account information with your financial representative, if youve listed one on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please dont hesitate to contact us at 1-800-225-1581, Monday through Fri-day, 8:30 a.m. to 8:00 p.m., or Saturdays from 9:00 a.m. to 5:00 p.m. Eastern Time. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008, are available in the Individual Investors section of www.putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. 19 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and noninvestment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semi-annual report, the highlight table also includes the current reporting period. 20 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Investment Funds and Shareholders of Putnam International Capital Opportunities Fund: In our opinion, the accompanying statement of assets and liabilities, including the funds portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam International Capital Opportunities Fund (the fund) at August 31, 2008, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at August 31, 2008, by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts October 10, 2008 21 The funds portfolio 8/31/08 COMMON STOCKS (100.2%)* Shares Value Australia (3.2%) Abacus Property Group R 2,439,470 $2,631,956 Adelaide Brighton, Ltd. 1,148,205 3,546,675 Australian Worldwide Exploration, Ltd.  S 213,674 636,988 Bradken, Ltd. 553,555 5,196,335 Buru Energy, Ltd.  F 302,705 260 Caltex Australia, Ltd. 183,212 1,964,718 Commonwealth Property Office Fund R 2,457,951 2,918,021 Crane Group, Ltd. S 350,200 4,137,221 Flight Centre, Ltd. 389,430 6,326,730 Gloucester Coal, Ltd. 115,291 1,151,786 ING Office Fund R 2,505,401 3,108,823 Just Group, Ltd. 155,000 451,232 Kagara Zinc, Ltd. 106,275 282,640 Kingsgate Consolidated, Ltd.  36,094 154,139 MacArthur Coal, Ltd. 125,000 1,430,175 Macquarie Office Trust 3,293,904 2,910,289 Mincor Resources NL 480,548 777,374 Monadelphous Group, Ltd. 415,380 5,819,048 Nufarm, Ltd. 76,150 1,076,436 OZ Minerals, Ltd. 537,296 798,755 Perilya, Ltd. 441,000 198,669 Sally Malay Mining, Ltd. 223,070 415,969 Sunland Group, Ltd. 331,514 679,801 Tap Oil, Ltd.  450,945 441,065 Tower Australia Group, Ltd. 674,774 1,716,179 Virgin Blue Holdings, Ltd. S 487,796 237,292 Wotif.com Holdings, Ltd. 1,529,068 4,691,915 53,700,491 Austria (0.5%) Andritz AG 131,828 8,152,274 Bank Austria Creditanstalt AG  F 471  8,152,274 Belgium (1.1%) CFE (CIE Francois Denter) 16,333 1,716,032 Euronav NV 153,580 6,495,926 Gimv NV 43,887 2,669,751 Mobistar SA 101,446 7,495,784 VAN DE Velde 7,258 287,337 18,664,830 Bermuda (1.3%) Aspen Insurance Holdings, Ltd. 261,514 7,087,029 Axis Capital Holdings, Ltd. 308,162 10,301,856 Hiscox, Ltd. 1,227,310 5,551,150 22,940,035 Brazil (0.1%) Gerdau SA (Preference) 93,426 1,756,601 1,756,601 Canada (10.7%) Agrium, Inc. 173,093 14,628,289 Baytex Energy Trust 98,000 2,997,083 Biovail Corp. 591,100 6,452,207 Breakwater Resources, Ltd.  1,141,500 365,211 Calvalley Petroleums, Inc. Class A  113,900 272,237 Canaccord Capital, Inc. 364,502 3,155,565 Canadian Western Bank 164,300 3,695,088 Canam Group, Inc. 33,100 291,537 Canfor Pulp Income Fund (Units) 172,600 1,604,675 CGI Group, Inc.  536,000 5,845,714 COMMON STOCKS (100.2%)* cont. Shares Value Canada cont. Enerflex Systems Income Fund (Units) 203,019 $3,037,548 Ensign Energy Services, Inc. 500,000 11,249,647 Forzani Group, Ltd. (The) 179,429 2,363,796 Highpine Oil & Gas, Ltd.  195,100 2,496,810 Home Capital Group, Inc. 201,264 6,543,400 Imperial Metals Corp.  46,500 332,549 Inmet Mining Corp. 289,746 17,436,018 Kingsway Financial Services, Inc. 28,900 255,632 Laurentian Bank of Canada 48,400 1,830,884 Leons Furniture, Ltd. 72,500 815,258 Linamar Corp. 173,800 1,931,475 Major Drilling Group International  2,400 97,111 Martinrea International, Inc.  22,000 151,124 Melcor Developments, Ltd. 184,000 2,424,014 Methanex Corp. 913,436 23,190,461 Norbord, Inc. S 260,116 1,150,414 Northbridge Financial Corp. 202,200 5,441,724 Northgate Minerals Corp.  522,600 811,414 NuVista Energy, Ltd.  25,000 352,875 Peyto Energy Trust units 21,300 348,152 Saskatchewan Wheat Pool, Inc.  612,800 7,063,894 ShawCor, Ltd. 103,100 2,861,032 Sino-Forest Corp.  167,900 3,159,876 SNC-Lavalin Group, Inc. 214,500 10,697,751 Stantec, Inc.  82,800 2,391,983 Taseko Mines, Ltd.  715,400 2,174,816 Teck Cominco, Ltd. Class B 436,279 18,211,477 Transat A.T., Inc. Class A 41,640 774,260 Transglobe Energy Corp.  65,800 250,148 Trican Well Service, Ltd. 282,600 5,701,462 West Fraser Timber Co., Ltd. 84,000 3,098,523 Yamana Gold, Inc. 81,916 888,766 Zargon Energy Trust 94,300 1,992,129 180,834,029 Denmark (2.2%) Alm Brand A/S  112,372 3,510,269 Coloplast A/S Class B 60,450 4,330,592 D/S Norden 55,055 5,202,309 Dampskibsselskabet Torm A/S 167,300 5,730,171 East Asiatic Co., Ltd. A/S 177,759 10,771,135 IC Companys A/S 13,875 396,878 Schouw & Co. 18,700 623,039 Solar Holdings A/S Class B 8,800 656,122 Sydbank A/S 147,540 4,819,333 TK Development  92,000 1,057,710 37,097,558 Finland (0.8%) Jaakko Poyry Group OYJ 143,431 3,486,398 Olvi Oyj Class A 1,316 41,461 Ramirent OYJ 167,928 1,165,636 Rautaruukki OYJ 277,577 9,435,744 14,129,239 France (7.6%) Affine SA 10,166 490,170 Air France-KLM 336,769 8,058,153 Beneteau SA 255,178 4,341,373 Bonduelle SCA 12,114 1,151,492 22 COMMON STOCKS (100.2%)* cont. Shares Value France cont. Bongrain SA 22,752 $1,835,014 Camaieu 3,818 1,293,498 Cap Gemini SA 150,692 8,909,020 Ciments Francais Class A 60,550 8,343,653 CNP Assurances 105,188 12,652,100 Compagnie Generale de Geophysique-Veritas SA  99,515 4,090,015 Compagnie Plastic-Omnium SA 20,773 617,891 Dassault Systemes SA 19,620 1,189,592 Delachaux SA 11,215 1,126,699 Etam Developpement SA 7,357 200,672 Faiveley SA 41,656 3,405,079 Flo Groupe 33,978 260,829 Iliad SA 75,119 7,748,124 LDC 800 74,239 Legrand SA 261,930 6,699,176 LVL Medical Groupe SA  12,775 199,254 Neopost SA 21,400 2,232,385 Sa des Ciments Vicat 36,307 2,215,684 SEB SA 95,676 5,183,086 Sopra Group SA 6,868 538,483 STEF-TFE 22,350 1,376,154 Technip SA 81,400 6,682,771 Thales SA 257,062 14,511,684 Total Gabon 120 65,340 Valeo SA 62,060 2,216,733 Vallourec SA 71,262 19,867,125 127,575,488 Germany (4.2%) Altana AG 299,239 4,772,945 Arques Industries AG  20,746 282,198 Bechtle AG 14,257 428,354 Continental AG S 94,174 10,224,955 Deutsche Beteiligungs AG 22,965 606,331 Deutsche Lufthansa AG 219,835 4,729,662 ElringKlinger AG 156,050 3,603,625 Fielmann AG 82,645 6,290,195 Freenet AG  40,702 593,008 Fuchs Petrolub AG 56,476 4,755,352 Fuchs Petrolub AG (Preference) 10,629 779,609 Gildemeister AG 384,658 9,314,552 IKB Deutsche Industriebank AG  S 56,900 195,191 KWS Saat AG 39,335 6,833,950 Leoni AG 25,896 1,152,887 MAN AG (Preference) 202 22,520 Norddeutsche Affinerie AG 49,030 2,272,001 Rhoen Klinikum AG 175,701 5,889,552 Vossloh AG 9,382 1,223,626 Wacker Chemie AG 27,313 5,027,354 Wincor Nixdorf AG 12,549 924,296 69,922,163 Greece (0.8%) Alfa-Beta Vassilopoulos SA 14,500 775,476 Attica Holdings SA 212,380 1,389,112 Babis Vovos International Construction SA  146,351 4,217,473 Heracles General Cement Co. 78,754 1,418,738 COMMON STOCKS (100.2%)* cont. Shares Value Greece cont. Lamda Development SA  385,675 $3,557,428 Sidenor SA 67,993 830,420 Titan Cement Co. SA 33,230 1,231,347 13,419,994 Guernsey (0.7%) Amdocs, Ltd.  362,975 10,958,215 10,958,215 Hong Kong (2.3%) ASM Pacific Technology 112,000 760,964 Beijing Enterprises Holdings, Ltd. 170,000 633,350 Chaoda Modern Agriculture 7,675,175 8,143,905 CNPC Hong Kong, Ltd. 6,160,000 2,374,494 Dah Sing Banking Group, Ltd. 195,600 274,051 Dah Sing Financial Group 833,600 5,113,278 Industrial & Commercial Bank of China 1,678,000 3,689,164 KHD Humboldt Wedag International, Ltd.  111,525 2,949,836 Minmetals Resources, Ltd. 1,104,000 253,123 Orient Overseas International, Ltd. 1,366,460 4,677,927 Oriental Press Group 6,500,000 838,142 SmarTone Telecommunications Holdings, Ltd. 1,693,500 1,577,000 Sun Hung Kai & Co., Ltd. 87,000 65,911 Truly International Holdings 248,000 212,421 VTech Holdings, Ltd. 906,000 5,404,773 Wheelock and Co., Ltd. 830,000 1,983,409 38,951,748 India (0.2%) Canara Bank 210,386 1,030,482 Satyam Computer Services., Ltd. 128,010 1,209,801 Tata Iron & Steel Co., Ltd. 129,463 1,757,995 3,998,278 Ireland (1.0%) DCC PLC 34,756 839,792 Dragon Oil PLC  939,487 5,384,032 FBD Holdings PLC 59,067 1,231,219 Kerry Group PLC Class A 156,676 4,253,228 Paddy Power PLC 222,128 5,184,111 16,892,382 Italy (3.6%) ACEA SpA 112,691 1,980,565 Banco di Desio e della Brianza SpA 243,921 2,101,744 Compagnie Industriali Riunite (CIR) SpA 2,749,806 7,023,916 Credito Emiliano SpA 581,755 5,478,956 Danieli & Co. SpA 280,744 8,384,651 Datalogic SpA 94,702 867,520 Ergo Previdenza SpA 223,664 1,196,781 Esprinet SpA 194,488 949,567 Fondiaria-Sai SpA 3,922 73,594 Italcementi SpA S 143,351 2,010,166 Merloni Electtrodomestici SpA 651,474 7,444,043 Milano Assicurazioni SpA 1,518,000 7,756,943 Premafin Finanziaria SpA 376,500 738,856 Recordati SpA 466,449 3,268,183 Sai-Soc Assicuratrice Industriale SpA (SAI) 277,450 7,686,905 Societa Iniziative Autostradali e Servizi SpA 191,008 1,939,457 Trevi Finanziaria SpA 47,081 1,084,653 59,986,500 23 COMMON STOCKS (100.2%)* cont. Shares Value Japan (20.3%) ADEKA Corp. 115,600 $838,065 Aeon Fantasy Co., Ltd. S 148,300 1,426,841 Airport Facilities Co., Ltd. 166,900 980,678 Aisan Industry Co., Ltd. 36,000 268,905 Alpine Electronics, Inc. 53,200 536,480 Aplus Co., Ltd.  117,500 75,822 Ardepro Co., Ltd. S 5,093 111,170 Asahi Industries Co., Ltd. 256 313,501 ASKUL Corp. S 152,900 2,279,951 Axell Corp. 228 764,938 BML, Inc. 100,800 1,966,679 Brother Industries, Ltd. 1,203,000 13,389,060 CAC Corp. 25,400 235,151 Canon Electronics, Inc. 98,200 1,790,908 Capcom Co., Ltd. 580,900 17,843,669 Century Leasing System, Inc. 51,600 533,764 Chiyoda Co., Ltd. 80,500 1,174,689 Chiyoda Integre Co., Ltd. 41,500 578,777 Circle K Sunkus Co., Ltd. 44,000 724,144 Cleanup Corp. 36,100 136,930 COMSYS Holdings Corp. 812,000 7,234,291 Daiichi Sankyo Co., Ltd. 418,800 12,656,745 Daiichikosho Co., Ltd. 190,500 1,961,105 Daishinku Corp. 141,000 593,047 Daiwa Industries, Ltd. 326,000 1,141,031 Don Quijote Co., Ltd. 46,000 806,264 Doutor Nichires Holdings Co., Ltd. 253,900 4,178,434 ESPEC Corp. 21,600 151,125 Exedy Corp. 43,100 976,902 FamilyMart Co., Ltd. 10,000 407,247 Fancl Corp. S 29,100 344,311 FCC Co., Ltd. 203,700 3,340,031 Fuji Machine Manufacturing Co., Ltd. 112,800 1,627,120 Future System Consulting Corp. 1,423 781,717 Fuyo General Lease Co., Ltd. 171,210 5,108,337 H.I.S. Co., Ltd. 20,200 248,405 Hakudo Co., Ltd. 27,000 287,840 Happinet Corp. 3,000 44,070 Heiwado Co., Ltd. 20,000 318,957 Higashi-Nippon Bank, Ltd. (The) 7,000 22,789 Hirose Electric Co., Ltd. 6,000 583,939 Hisamitsu Pharmaceutical Co., Inc. 348,300 15,525,946 Hitachi Kokusai Electric, Inc. 75,000 515,803 Hitachi Software Engineering Co., Ltd. 44,400 907,947 Hogy Medical Co., Ltd. 7,600 365,254 Hokuetsu Bank, Ltd. (The) 548,000 1,180,995 Icom, Inc. 35,100 824,422 Inui Steamship Co., Ltd. 27,900 355,500 Izumi Co., Ltd. S 89,000 1,289,043 Japan Aviation Electronics Industry, Ltd. 315,000 1,954,088 Japan Business Computer Co., Ltd. 13,900 111,484 Joint Corp. S 59,900 107,035 Kaken Pharmaceutical Co., Ltd. 35,000 313,169 Kaneka Corp. 217,000 1,369,436 Kansai Paint Co., Ltd. 185,000 1,167,551 COMMON STOCKS (100.2%)* cont. Shares Value Japan cont. Kayaba Industry Co., Ltd. 179,000 $651,801 Keihin Corp. 537,800 8,865,878 Kenedix, Inc. 398 229,458 Kenwood Corp. S 1,315,000 1,147,876 Kimoto Co., Ltd. S 79,100 578,467 Kintetsu World Express, Inc. 81,200 1,475,064 KK DaVinci Advisors  421 137,968 Koa Corp. 112,900 653,338 Kumagai Gumi Co., Ltd. 626,000 358,849 Kyowa Exeo Corp. 830,000 8,161,053 Lasertec Corp. 47,000 468,143 Lawson, Inc. 216,200 9,941,821 Lintec Corp. 64,200 1,138,239 Maeda Road Construction Co., Ltd. 356,000 2,275,192 Mars Engineering Corp. 25,900 538,074 Meiko Network Japan Co., Ltd. 105,300 441,330 Mikuni Coca-Cola Bottling Co., Ltd. 37,500 351,558 Mochida Pharmaceutical Co., Ltd 483,000 5,872,279 Moshi Moshi Hotline, Inc. 73,300 1,979,618 NGK Spark Plug Co., Ltd. 269,000 2,965,934 Nifco, Inc. 160,900 3,475,112 Nihon Kohden Corp. 89,000 1,939,995 Nikkiso Co., Ltd. 91,000 558,158 Nippon Kanzai Co., Ltd. 35,000 941,527 Nippon Seiki Co., Ltd. 50,100 625,906 Nippon Seisen Co., Ltd. 382,000 1,321,136 Nippon Shinyaku Co., Ltd. 99,000 1,237,420 Nippon Thompson Co., Ltd. 128,000 676,105 Nissin Kogyo Co., Ltd. 542,600 9,776,750 Nitta Corp. 20,500 311,051 Nittetsu Mining Co., Ltd. 116,000 425,031 Nitto Kohki Co., Ltd. 37,700 731,831 Noritake Co., Ltd. 93,000 351,373 Noritsu Koki Co., Ltd. 48,300 692,263 Oiles Corp. 17,800 308,520 Okinawa Cellular Telephone Co. 248 425,250 Okinawa Electric Power Co., Inc. (The) 11,600 618,861 Ono Pharmaceutical Co., Ltd. 156,600 8,210,930 Onward Kashiyama Co., Ltd. 692,000 7,489,107 OPT, Inc. 66 119,360 Osaka Steel Co., Ltd. 49,000 626,041 Otsuka Kagu, Ltd. 28,800 227,148 Pacific Metals Co., Ltd. 1,176,000 7,517,519 Pal Co., Ltd. 7,300 66,604 Point, Inc. 21,000 701,305 RECRM RESEARCH Co., Ltd. 3,433 1,349,804 Ricoh Leasing Co., Ltd. 195,700 3,917,081 Risa Partners, Inc. 193 170,698 Riso Kagaku Corp. 36,200 469,653 Roland DG Corp. 10,600 181,132 Saizeriya Co., Ltd. 34,200 340,865 Sankyo Co., Ltd. 262,500 12,415,938 Santen Pharmaceutical Co., Ltd. 500,000 13,550,663 Sasebo Heavy Industries Co., Ltd. S 124,000 254,234 Seikagaku Corp. 86,900 907,348 24 COMMON STOCKS (100.2%)* cont. Shares Value Japan cont. Shimano, Inc. 134,500 $5,481,649 Shin-Estu Polymer Co., Ltd. 202,300 1,079,589 Shinkawa, Ltd. 53,100 653,790 Shinko Plantech Co., Ltd. 36,000 367,253 Shinko Shoji Co., Ltd. 120,600 984,954 Shinwa Co., Ltd. 13,299 209,574 Shizuoka Gas Co., Ltd. 468,000 1,568,405 Showa Corp. 74,000 526,458 Simplex Technology, Inc. 5,416 2,580,022 Sinanen Co., Ltd. 70,000 278,226 SMK Corp. 92,000 394,445 SNT Corp. 130,700 663,645 Stanley Electric Co., Ltd. 547,100 11,016,993 Star Micronics Co., Ltd. 28,000 348,122 Sugi Pharmacy Co., Ltd. 256,000 7,409,822 Sumitomo Light Metal Industries, Ltd. 393,000 420,799 Tachi-S Co., Ltd. 54,600 629,374 Taiyo Ink Manufacturing Co., Ltd. 170,000 3,302,997 Tamron Co., Ltd. 52,100 957,032 Tanabe Seiyaku Co., Ltd. 575,000 8,083,602 Toa Corp. 115,000 671,449 Toenec Corp. 203,000 1,034,376 Tokai Rika Co., Ltd. 325,600 4,728,865 Tokai Rubber Industries, Inc. 113,000 1,262,400 Tokai Tokyo Securities Co., Ltd. 1,854,000 6,552,965 Token Corp. 24,080 821,051 Tokyo Leasing Co., Ltd. 33,000 311,803 Tokyo Steel Manufacturing Co., Ltd. 184,900 1,940,307 Tomy Co., Ltd. 359,100 2,368,337 Toshiba TEC Corp. 1,187,000 5,985,300 Toyo Engineering Corp. 111,000 579,707 Toyo Securities Co., Ltd. 262,000 817,266 Toyo Suisan Kaisha, Ltd. 200,000 4,975,061 Trend Micro, Inc. 23,500 798,961 Wacom Co., Ltd. 335 609,613 WATAMI Co., Ltd. 22,200 365,412 Yamato Kogyo Co., Ltd. 321,100 11,635,420 Yamazen Corp. 246,000 845,502 Yoshimoto Kogyo Co., Ltd. 51,000 507,204 Yoshinoya Holdings Co., Ltd. 487 517,492 Yusen Air & Sea Service Co., Ltd. S 21,400 261,241 Zenrin Co., Ltd. S 27,700 406,424 Zuken, Inc. 38,500 321,990 341,210,058 Liechtenstein (%) Liechtenstein Landesbank 4,686 336,122 336,122 Luxembourg (0.4%) Oriflame Cosmetics SA SDR 128,850 7,453,033 7,453,033 Malaysia (0.1%) Tanjong PLC 390,000 1,518,404 1,518,404 Netherlands (2.6%) Arcadis NV 384,012 8,131,298 Beter BED Holdings NV 123,224 1,713,667 Exact Holding NV 11,977 363,266 Hunter Douglas NV 147,852 7,441,087 COMMON STOCKS (100.2%)* cont. Shares Value Netherlands cont. Koninklijke Boskalis Westminster NV 140,941 $8,338,404 Koninklijke DSM NV 68,052 3,922,998 Macintosh Retail Group NV 59,015 1,051,427 SNS Reaal 371,660 6,200,441 Vastned Retail NV R 33,918 2,639,709 Wavin NV 556,813 4,519,358 44,321,655 New Zealand (0.6%) Contact Energy, Ltd. 640,303 3,738,763 Fletcher Building, Ltd. 1,159,227 6,028,990 9,767,753 Norway (2.3%) ABG Sundal Collier ASA 903,000 1,078,321 Acta Holding ASA S 1,058,600 977,364 EDB Business Partner ASA 155,600 844,768 Kongsberg Gruppen AS 7,240 486,534 Petroleum Geo-Services ASA  281,400 6,048,323 Solstad Offshore ASA 14,300 305,629 Sparebank 1 SR Bank 654,699 5,617,175 Sparebanken Midt-Norge 168,302 1,453,904 Sparebanken Nord-Norge 35,765 594,200 Tandberg ASA S 485,810 10,530,278 TGS Nopec Geophysical Co. ASA  S 650,900 8,695,358 Veidekke ASA 409,200 2,614,882 39,246,736 Papua New Guinea (0.4%) Oil Search, Ltd. 1,230,332 6,281,127 6,281,127 Portugal (0.3%) Jeronimo Martins, SGPS, SA 388,565 3,319,867 Semapa-Sociedade de Investimento e Gestao 223,901 2,514,088 5,833,955 Singapore (2.0%) ComfortDelgro Corp., Ltd. 4,383,000 4,637,441 Datacraft Asia, Ltd. 873,000 1,104,701 Guocoland, Ltd. 45,000 60,074 Ho Bee Investment, Ltd. 2,890,000 1,368,229 Hong Leong Asia, Ltd. 597,000 544,970 Jaya Holdings, Ltd. 316,000 275,299 Kim Eng Holdings, Ltd. 1,918,000 1,726,589 Macquarie MEAG Prime REIT R 5,438,000 4,021,263 Marco Polo Developments, Ltd. 971,000 893,690 MobileOne Asia, Ltd. 2,722,500 3,661,915 Neptune Orient Lines, Ltd. 3,587,000 5,664,646 Rotary Engineering, Ltd. 1,764,000 662,473 Singapore Maritime, Ltd. 260,000 336,986 Unisteel Technology, Ltd. 1,182,500 1,615,801 UOB-Kay Hian Holdings, Ltd. 685,000 626,643 Wing Tai Holdings, Ltd. 6,105,000 5,779,193 32,979,913 South Korea (3.1%) Amorepacific Corp. 338 40,638 Binggrae Co., Ltd. 76,020 2,536,989 Cheil Communications, Inc. 20,843 4,431,363 Daeduck Electronics Co. 47,570 151,195 Daegu Bank 433,710 4,845,082 Halla Climate Control 3,320 31,033 Hanjin Shipping 9,550 243,265 Honam Petrochemical, Corp. 122,357 7,250,909 25 COMMON STOCKS (100.2%)* cont. Shares Value South Korea cont. Hyundai Marine & Fire Insurance Co. 49,960 $825,686 Hyundai Mipo Dockyard 1,642 235,652 Hyundai Steel Co. 138,010 6,396,692 Kwang Dong Pharmaceutical Co., Ltd. 324,360 974,234 LG Chemical, Ltd. 177,007 15,314,590 LG Home Shopping, Inc. 47,556 2,868,665 LG Telecom, Ltd. 129,212 1,128,059 LS Industrial Systems Co., Ltd. 74,440 3,171,380 NHN Corp.  1,250 170,761 Samsung Heavy Industries Co., Ltd. 75,290 2,145,970 52,762,163 Spain (2.3%) Acerinox SA 80,935 1,529,321 Campofrio Alimentacion SA 85,925 1,170,076 Dinamia  75,539 1,924,767 Duro Felguera SA 244,673 2,145,558 Fomento de Construcciones y Contratas SA S 28,811 1,444,888 Gestevision Telecinco SA S 508,475 6,538,905 Grupo Empresarial Ence SA 341,114 2,461,086 Indra Sistemas SA Class A 53,953 1,381,974 Obrascon Huarte Lain SA 176,173 4,972,463 Technicas Reunidas SA 91,506 6,052,581 Tubos Reunidos SA 976,635 5,530,651 Uralita SA S 96,368 817,937 Viscofan SA 110,998 2,226,115 38,196,322 Sweden (2.4%) AddTech AB Class B 57,300 1,149,152 AF AB Class B 92,460 2,537,021 Axis Communications AB 71,400 880,045 Boss Media AB  F S 305,000 1,182,317 Intrum Justita AB 237,800 3,718,901 JM AB 393,700 4,733,858 KappAhl Holding AB  713,300 4,953,076 Munters AB 33,350 269,380 Peab AB 1,079,300 7,320,961 Seco Tools AB Class B 593,900 7,526,903 SKF AB Class B 147,886 2,240,692 Ssab Svenskt Stal AB Class A 32,100 783,299 Ssab Svenskt Stal AB Class B 145,200 3,151,161 40,446,766 Switzerland (6.0%) Actelion NV  335,120 19,204,132 Addax Petroleum Corp. 280,900 10,723,735 Baloise Holding AG Class R 141,851 12,129,480 Banque Cantonale Vaudoise (BCV) 24,157 7,328,628 Bell Holding AG 291 447,251 Bellevue Group AG 17,726 925,759 Charles Voegele Holding AG  35,877 1,864,146 Daetwyler Holding AG  1,200 73,890 Forbo Holding AG  13,998 5,899,332 Geberit International AG 58,702 8,545,255 George Fischer AG  14,312 5,441,138 Helvetia Patria Holding 23,132 7,177,438 Huber & Suhner AG 34,608 1,505,036 Kardex AG  7,666 417,240 Logitech International SA  295,716 7,880,935 COMMON STOCKS (100.2%)* cont. Shares Value Switzerland cont. Mobilezone Holding AG 104,921 $708,955 Motor Columbus, Ltd.  865 523,807 Schulthess Group 6,886 387,511 Sika AG 3,832 4,864,457 Swisslog Holding AG  315,149 283,251 Tecan Group AG 57,927 3,298,141 Vontobel Holding AG 28,782 956,936 100,586,453 Taiwan (2.9%) Compal Electronics, Inc. 7,539,836 6,744,315 Faraday Technology Corp. 70,669 120,887 Greatek Electronics, Inc. 8,553,951 9,131,619 Hung Poo Real Estate Development Corp. 946,652 1,107,684 Micro-Star International Co., Ltd. 3,570,269 2,479,917 Novatek Microelectronics Corp., Ltd.  142,010 306,090 President Chain Store Corp. 1,342,000 3,947,186 Quanta Storage, Inc. 1,472,702 1,815,236 Sincere Navigation 3,464,135 4,588,076 U-Ming Marine Transport Corp. 6,769,000 17,846,369 48,087,379 United Kingdom (14.0%) 888 Holdings PLC 1,151,549 3,102,587 Alexon Group PLC 256,626 278,065 Amlin PLC 2,126,392 11,266,452 Antofagasta PLC 1,460,298 16,429,883 Ashmore Group PLC 329,430 1,538,482 Aveva Group PLC 338,957 9,058,025 Beazley Group PLC 1,199,352 2,423,049 Berkeley Group Holdings PLC  645,227 9,966,843 Bespak PLC 138,997 1,391,963 BlueBay Asset Management S 127,909 576,089 Brit Insurance Holdings PLC 471,839 1,665,071 British Energy Group PLC 229,000 3,066,953 British Polythene Industries 29,434 123,295 Chaucer Holdings PLC 3,099,013 3,859,755 Clarkson, PLC 85,837 1,615,051 Close Brothers Group PLC 716,273 8,195,574 Daily Mail and General Trust Class A 728,328 4,912,503 Dana Petroleum PLC  397,687 10,883,496 Davis Service Group PLC 946,749 5,869,159 De La Rue PLC 529,531 8,479,633 Drax Group PLC 275,509 3,745,247 DS Smith PLC 976,682 2,277,090 DTZ Holdings PLC 165,574 301,778 Electronics Boutique PLC 414,866 2,030,567 Great Portland Estates PLC R S 292,192 1,947,033 Greggs PLC 60,004 3,873,940 Hardy Underwriting Bermuda, Ltd. 50,870 206,578 Holidaybreak PLC 47,144 365,376 Investec PLC 171,586 1,254,780 Investec PLC 151,155 1,107,137 James Halstead PLC 3,610 32,090 JKX Oil & Gas PLC 505,128 3,989,048 John Wood Group PLC 1,013,973 8,791,878 Keller Group PLC 133,924 1,924,761 Latchways PLC 6,750 98,000 Liontrust Asset Management PLC 103,155 477,096 26 COMMON STOCKS (100.2%)* cont. Shares Value United Kingdom cont. Lookers PLC 716,856 $729,312 Man Group PLC 914,927 9,451,931 Micro Focus International PLC 50,000 279,016 Mitie Group 737,700 3,005,069 National Express Group PLC 562,839 10,624,108 Next PLC 309,370 5,959,403 RAB Capital PLC S 2,289,115 1,873,911 Rathbone Brothers 199,021 3,284,127 Regus Group PLC 3,268,956 4,427,056 Schroders PLC 307,737 5,692,725 Shire PLC 883,530 15,465,430 Spectris PLC 299,705 4,522,279 COMMON STOCKS (100.2%)* cont. Shares Value United Kingdom cont. Sportingbet PLC  2,663,676 $1,843,558 St. Ives PLC 2,002,753 6,085,445 Vedanta Resources PLC 168,692 5,577,570 Vitec Group PLC 745,259 5,408,013 Weir Group PLC (The) 483,922 8,130,903 William Hill PLC 1,289,522 6,634,328 236,118,511 United States (0.2%) Gerdau Ameristeel Corp. 207,100 2,923,214 SkillSoft PLC ADR  13,929 151,687 3,074,901 Total common stocks (cost $1,665,730,126) $1,687,201,076 SHORT-TERM INVESTMENTS (2.5%)* Principal amount/shares Value Putnam Prime Money Market Fund e 4,869,828 $4,869,828 Short-term investments held as collateral for loaned securities with yields ranging from 1.88% to 1.98% and a due date of September 2,2008 d $36,278,794 36,270,819 U.S. Treasury Bills, for effective yields ranging from 1.39% to 1.91%, September 18, 2008 1,261,000 1,260,120 Total short-term investments (cost $42,400,767) $42,400,767 TOTAL INVESTMENTS Total investments (cost $1,708,130,893) $1,729,601,843 * Percentages indicated are based on net assets of $1,684,043,763.  Non-income-producing security. d See Note 1 to the financial statements. e See Note 5 to the financial statements regarding investments in Putnam Prime Money Market Fund. F Is valued at fair value following procedures approved by the Trustees. On August 31, 2008, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). R Real Estate Investment Trust. S Securities on loan, in part or in entirety, at August 31, 2008. At August 31, 2008, liquid assets totaling $11,924,913 have been designated as collateral for open forward contracts. ADR and SDR after the name of a foreign holding stands for American Depository Receipts and Swedish Depository Receipts respectively, representing ownership of foreign securities on deposit with a custodian bank. FORWARD CURRENCY CONTRACTS TO BUY at 8/31/08 Aggregate Delivery Unrealized appreciation/ (aggregate face value $475,025,623) Value face value date (depreciation) Australian Dollar $143,179,638 $156,854,308 10/15/08 $(13,674,670) British Pound 9,432,747 9,647,912 9/17/08 (215,165) Canadian Dollar 5,432,131 5,691,920 10/15/08 (259,789) Euro 59,526,677 63,476,959 9/17/08 (3,950,282) Japanese Yen 29,574,964 29,467,979 11/19/08 106,985 Norwegian Krone 118,401,839 123,850,545 9/17/08 (5,448,706) Swedish Krona 20,942,728 21,125,572 9/17/08 (182,844) Swiss Franc 61,386,372 64,910,428 9/17/08 (3,524,056) Total $(27,148,527) FORWARD CURRENCY CONTRACTS TO SELL at 8/31/08 Aggregate Delivery Unrealized (aggregate face value $461,355,279) Value face value date appreciation Australian Dollar $8,621,166 $9,451,200 10/15/08 $830,034 British Pound 101,694,296 106,313,102 9/17/08 4,618,806 Canadian Dollar 99,811,148 103,478,407 10/15/08 3,667,259 Euro 94,443,949 97,679,356 9/17/08 3,235,407 Japanese Yen 87,838,117 87,932,445 11/19/08 94,328 Swedish Krona 45,715,232 48,218,788 9/17/08 2,503,556 Swiss Franc 8,007,771 8,281,981 9/17/08 274,210 Total $15,223,600 The accompanying notes are an integral part of these financial statements. 27 Statement of assets and liabilities 8/31/08 ASSETS Investment in securities, at value, including $33,383,018 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,703,261,065) $1,724,732,015 Affiliated issuers (identified cost $4,869,828) (Note 5) 4,869,828 Foreign currency (cost $1,092,529) (Note 1) 1,089,408 Dividends, interest and other receivables 4,015,980 Receivable for shares of the fund sold 3,016,473 Receivable for securities sold 4,373,848 Receivable for open forward currency contracts (Note 1) 15,409,649 Receivable for closed forward currency contracts (Note 1) 13,235,550 Foreign tax reclaim 772,751 Total assets 1,771,515,502 LIABILITIES Payable to custodian (Note 2) 281,067 Payable for securities purchased 2,853,805 Payable for shares of the fund repurchased 3,843,598 Payable for compensation of Manager (Notes 2 and 5) 4,103,873 Payable for investor servicing fees (Note 2) 440,360 Payable for custodian fees (Note 2) 148,566 Payable for Trustee compensation and expenses (Note 2) 157,763 Payable for administrative services (Note 2) 3,135 Payable for distribution fees (Note 2) 816,730 Payable for open forward currency contracts (Note 1) 27,334,576 Payable for closed forward currency contracts (Note 1) 10,864,655 Collateral on securities loaned, at value (Note 1) 36,270,819 Other accrued expenses 352,792 Total liabilities 87,471,739 Net assets $1,684,043,763 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,654,654,039 Undistributed net investment income (Note 1) 30,826,976 Accumulated net realized losses on investments and foreign currency transactions (Note 1) (10,908,650) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 9,471,398 Total  Representing net assets applicable to capital shares outstanding $1,684,043,763 COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,259,640,666 divided by 39,251,338 shares) $32.09 Offering price per class A share (100/94.25 of $32.09)* $34.05 Net asset value and offering price per class B share ($166,262,439 divided by 5,312,554 shares)** $31.30 Net asset value and offering price per class C share ($99,260,642 divided by 3,139,965 shares)** $31.61 Net asset value and redemption price per class M share ($17,334,004 divided by 547,545 shares) $31.66 Offering price per class M share (100/96.50 of $31.66)* $32.81 Net asset value, offering price and redemption price per class R share ($23,843,005 divided by 751,579 shares) $31.72 Net asset value, offering price and redemption price per class Y share ($117,703,007 divided by 3,654,122 shares) $32.21 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 28 Statement of operations Year ended 8/31/08 INVESTMENT INCOME Dividends (net of foreign tax of $6,166,277) $59,207,192 Interest (including interest income of $2,217,707 from investments in affiliated issuers) (Note 5) 2,522,032 Securities lending 483,083 Total investment income 62,212,307 EXPENSES Compensation of Manager (Note 2) 17,781,305 Investor servicing fees (Note 2) 5,547,073 Custodian fees (Note 2) 302,498 Trustee compensation and expenses (Note 2) 73,688 Administrative services (Note 2) 46,371 Distribution fees  Class A (Note 2) 3,575,113 Distribution fees  Class B (Note 2) 2,961,026 Distribution fees  Class C (Note 2) 1,198,772 Distribution fees  Class M (Note 2) 181,541 Distribution fees  Class R (Note 2) 76,373 Other 723,807 Non-recurring costs (Notes 2 and 6) 3,680 Costs assumed by Manager (Notes 2 and 6) (3,680) Fees reimbursed by Manager (Note 5) (46,165) Total expenses 32,421,402 Expense reduction (Note 2) (297,210) Net expenses 32,124,192 Net investment income 30,088,115 Net realized loss on investments (net of foreign tax of $695,934) (Notes 1 and 3) (14,334,171) Net realized loss on futures contracts (Note 1) (14,078,020) Net realized gain on foreign currency transactions (Note 1) 28,118,191 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (1,331,740) Net unrealized depreciation of investments and futures contracts during the year (448,207,673) Net loss on investments (449,833,413) Net decrease in net assets resulting from operations $(419,745,298) The accompanying notes are an integral part of these financial statements. Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended Year ended 8/31/08 8/31/07 Operations: Net investment income $30,088,115 $17,415,985 Net realized gain (loss) on investments and foreign currency transactions (294,000) 299,189,686 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (449,539,413) 118,868,804 Net increase (decrease) in net assets resulting from operations (419,745,298) 435,474,475 Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (55,058,034) (21,783,120) Class B (10,192,387) (5,792,526) Class C (3,924,304) (1,222,110) Class M (894,618) (408,813) Class R (476,200) (39,705) Class Y (4,874,225) (1,980,382) From net realized long-term gain on investments Class A (11,304,561)  Class B (2,807,921)  Class C (985,877)  Class M (214,764)  Class R (98,436)  Class Y (941,820)  Redemption fees (Note 1) 206,055 149,866 Increase from capital share transactions (Note 4) 80,830,969 158,200,113 Total increase (decrease) in net assets (430,481,421) 562,597,798 NET ASSETS Beginning of year 2,114,525,184 1,551,927,386 End of year (including undistributed net investment income of $30,826,976 and $48,924,329, respectively) $1,684,043,763 $2,114,525,184 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset value, Net realized and Total from From net Total return Net assets, Ratio of expenses investment income beginning Net investment unrealized gain (loss) investment From net realized gain on Total Redemption Net asset value, at net asset end of period to average (loss) to average Portfolio Period ended of period income (loss) a,d on investments operations investment income investments distributions fees e end of period value (%) b (in thousands) net assets (%) c,d net assets (%) d turnover (%) Class A August 31, 2008 $41.54 .63 (8.27) (7.64) (1.50) (.31) (1.81)  $32.09 (19.01) $1,259,641 1.47 1.68 40.76 August 31, 2007 33.00 .45 8.83 9.28 (.74)  (.74)  41.54 28.43 1,432,999 1.49 1.15 37.17 August 31, 2006 26.80 .27 f 6.33 6.60 (.40)  (.40)  33.00 24.88 f 943,421 1.54 f .89 f 44.79 August 31, 2005 20.47 .18 g 6.49 6.67 (.34)  (.34)  26.80 32.83 g 744,751 1.60 .77 g 63.85 August 31, 2004 16.31 .13 4.32 4.45 (.29)  (.29)  20.47 27.49 594,971 1.62 .67 68.13 Class B August 31, 2008 $40.45 .27 (7.99) (7.72) (1.12) (.31) (1.43)  $31.30 (19.61) $166,262 2.22 .74 40.76 August 31, 2007 32.15 .13 8.64 8.77 (.47)  (.47)  40.45 27.45 416,584 2.24 .36 37.17 August 31, 2006 26.11 .04 f 6.19 6.23 (.19)  (.19)  32.15 23.98 f 425,910 2.29 f .13 f 44.79 August 31, 2005 19.96  e,g 6.33 6.33 (.18)  (.18)  26.11 31.82 g 432,291 2.35 .01 g 63.85 August 31, 2004 15.91 (.01) 4.22 4.21 (.16)  (.16)  19.96 26.58 402,796 2.37 (.05) 68.13 Class C August 31, 2008 $40.96 .33 (8.14) (7.81) (1.23) (.31) (1.54)  $31.61 (19.63) $99,261 2.22 .89 40.76 August 31, 2007 32.57 .15 8.74 8.89 (.50)  (.50)  40.96 27.48 128,552 2.24 .39 37.17 August 31, 2006 26.46 .04 f 6.27 6.31 (.20)  (.20)  32.57 23.95 f 79,202 2.29 f .13 f 44.79 August 31, 2005 20.22  e,g 6.41 6.41 (.17)  (.17)  26.46 31.80 g 71,006 2.35 .01 g 63.85 August 31, 2004 16.08 (.02) 4.29 4.27 (.13)  (.13)  20.22 26.62 64,866 2.37 (.10) 68.13 Class M August 31, 2008 $40.97 .40 (8.12) (7.72) (1.28) (.31) (1.59)  $31.66 (19.40) $17,334 1.97 1.08 40.76 August 31, 2007 32.57 .24 8.73 8.97 (.57)  (.57)  40.97 27.77 28,812 1.99 .63 37.17 August 31, 2006 26.47 .11 f 6.27 6.38 (.28)  (.28)  32.57 24.26 f 23,720 2.04 f .38 f 44.79 August 31, 2005 20.23 .06 g 6.41 6.47 (.23)  (.23)  26.47 32.12 g 20,121 2.10 .27 g 63.85 August 31, 2004 16.11 .02 4.29 4.31 (.19)  (.19)  20.23 26.91 16,535 2.12 .10 68.13 Class R August 31, 2008 $41.17 .58 (8.23) (7.65) (1.49) (.31) (1.80)  $31.72 (19.21) $23,843 1.72 1.59 40.76 August 31, 2007 32.78 .42 8.70 9.12 (.73)  (.73)  41.17 28.10 8,008 1.74 1.03 37.17 August 31, 2006 26.68 .18 f 6.32 6.50 (.40)  (.40)  32.78 24.61 f 1,216 1.79 f .59 f 44.79 August 31, 2005 20.45 .13 g 6.47 6.60 (.37)  (.37)  26.68 32.53 g 304 1.85 .52 g 63.85 August 31, 2004 16.29 .15 4.28 4.43 (.27)  (.27)  20.45 27.35 11 1.87 .75 68.13 Class Y August 31, 2008 $41.69 .72 (8.30) (7.58) (1.59) (.31) (1.90)  $32.21 (18.82) $117,703 1.22 1.93 40.76 August 31, 2007 33.10 .53 8.88 9.41 (.82)  (.82)  41.69 28.76 99,570 1.24 1.36 37.17 August 31, 2006 26.88 .35 f 6.34 6.69 (.47)  (.47)  33.10 25.17 f 78,458 1.29 f 1.14 f 44.79 August 31, 2005 20.53 .24 g 6.51 6.75 (.40)  (.40)  26.88 33.13 g 57,334 1.35 1.01 g 63.85 August 31, 2004 16.35 .19 4.33 4.52 (.34)  (.34)  20.53 27.89 58,630 1.37 1.00 68.13 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/ or waivers, the expenses of each class reflect a reduction of the following amounts (Notes 2 and 5): Percentage of average net assets August 31, 2008 <0.01% August 31, 2007 <0.01 August 31, 2006 <0.01 August 31, 2005 0.01 August 31, 2004 0.04 e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to $0.01 per share and 0.02% of average net assets for the period ended August 31, 2006. g Reflects a non-recurring accrual related to Putnam Managements settlement with the SEC regarding brokerage allocation practices, which amounted to the following amounts: Percentage of average Per share net assets Class A $0.01 0.02% Class B 0.01 0.02 Class C 0.01 0.02 Class M 0.01 0.02 Class R 0.01 0.03 Class Y 0.01 0.02 The accompanying notes are an integral part of these financial statements. 30 31 Notes to financial statements 8/31/08 Note 1: Significant accounting policies Putnam International Capital Opportunities Fund (the fund), is a series of Putnam Investment Funds (the trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks long-term capital appreciation by investing primarily in equity securities of small-and mid-capitalization companies whose principle place of business is located outside of the United States or whose securities are principally traded on foreign markets. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At August 31, 2008, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam, LLC. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. E) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency 32 contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. F) Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. G) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. H) Security lending The fund may lend securities, through its agents, to quali-fied borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. At August 31, 2008, the value of securities loaned amounted to $33,383,018. The fund received cash collateral of $36,270,819 which is pooled with collateral of other Putnam funds into 2 issues of short-term investments. I) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Therefore, no provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. At August 31, 2008, the fund had a capital loss carryover of $10,367,418 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on August 31, 2016. J) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sales transactions, foreign currency gains and losses, foreign tax credits, and Indian Capital Gain Tax. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the year ended August 31, 2008, the fund reclassified $27,234,300 to increase undistributed net investment income and $27,234,300 to decrease accumulated net realized gains. The tax basis components of distributable earnings and the federal tax cost as of August 31, 2008 were as follows: Unrealized appreciation $290,654,022 Unrealized depreciation (269,724,303) Net unrealized appreciation 20,929,719 Undistributed ordinary income 18,902,063 Capital loss carryforward (10,367,418) Cost for federal income tax purposes $1,708,672,124 K) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administration services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 1.00% of the first $500 million of average net assets, 0.90% of the next $500 million, 0.85% of the next $500 million, 0.80% of the next $5 billion, 0.775% of the next $5 billion, 0.755% of the next $5 billion, 0.74% of the next $5 billion and 0.73% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through June 30, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of all front-end load funds viewed by Lipper Inc. as having the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the 33 funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. For the year ended August 31, 2008, Putnam Management did not waive any of its management fee from the fund. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. For year ended August 31, 2008, Putnam Management has assumed $3,680 of legal, shareholder servicing and communication, audit and Trustee fees incurred by the fund in connection with certain legal and regulatory matters (including those described in Note 6). The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial services for the funds assets were provided by Putnam Fiduciary Trust Company (PFTC), an affiliate of Putnam Management, and by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings, transaction volumes and with respect to PFTC, certain fees related to the transition of assets to State Street. Putnam Investor Services, a division of PFTC, provided investor servicing agent functions to the fund. Putnam Investor Services received fees for investor servicing, subject to certain limitations, based on the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. During the year ended August 31, 2008 the fund incurred $5,574,522 for custody and investor servicing agent functions provided by PFTC. Under the custodian contract between the fund and State Street, the custodian bank has a lien on the securities of the fund to the extent permitted by the funds investment restrictions to cover any advances made by the custodian bank for the settlement of securities purchased by the fund. At August 31, 2008, the payable to the custodian bank represents the amount due for cash advanced for the settlement of securities purchased. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the year ended August 31, 2008, the funds expenses were reduced by $88,862 under the expense offset arrangements and by $208,348 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $725, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the year ended August 31, 2008, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $189,728 and $1,766 from the sale of class A and class M shares, respectively, and received $142,656 and $78,181 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the year ended August 31, 2008, Putnam Retail Management Limited Partnership, acting as underwriter, received $6,994 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the year ended August 31, 2008, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $870,436,792 and $796,341,474 respectively. There were no purchases or sales of U.S. government securities. Note 4: Capital shares At August 31, 2008, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 8/31/08 Year ended 8/31/07 Class A Shares Amount Shares Amount Shares sold 14,733,579 $560,723,820 12,261,547 $480,436,456 Shares issued in 1,619,033 60,519,475 554,586 20,381,049 connection with reinvestment of distributions 16,352,612 621,243,295 12,816,133 500,817,505 Shares (11,598,567) (427,973,146) (6,906,619) (266,531,060) repurchased Net increase 4,754,045 $193,270,149 5,909,514 $234,286,445 Year ended 8/31/08 Year ended 8/31/07 Class B Shares Amount Shares Amount Shares sold 609,426 $23,102,231 1,014,553 $37,732,824 Shares issued in 321,401 11,779,325 144,443 5,197,068 connection with reinvestment of distributions 930,827 34,881,556 1,158,996 42,929,892 Shares (5,916,174) (215,942,452) (4,108,550) (154,603,139) repurchased Net decrease (4,985,347) $(181,060,896) (2,949,554) $(111,673,247) 34 Year ended 8/31/08 Year ended 8/31/07 Class C Shares Amount Shares Amount Shares sold 758,201 $29,255,927 1,116,008 $44,170,705 Shares issued in 104,214 3,857,971 27,921 1,016,867 connection with reinvestment of distributions 862,415 33,113,898 1,143,929 45,187,572 Shares (861,189) (32,113,949) (436,734) (16,447,944) repurchased Net increase 1,226 $999,949 707,195 $28,739,628 Year ended 8/31/08 Year ended 8/31/07 Class M Shares Amount Shares Amount Shares sold 68,541 $2,675,702 106,462 $4,154,657 Shares issued in 28,487 1,054,319 10,525 382,898 connection with reinvestment of distributions 97,028 3,730,021 116,987 4,537,555 Shares (252,646) (8,898,999) (142,011) (5,445,998) repurchased Net decrease (155,618) $(5,168,978) (25,024) $(908,443) Year ended 8/31/08 Year ended 8/31/07 Class R Shares Amount Shares Amount Shares sold 728,632 $26,422,200 192,298 $7,697,100 Shares issued in 13,854 512,762 970 33,386 connection with reinvestment of distributions 742,486 26,934,962 193,268 7,730,486 Shares (185,417) (6,549,509) (35,855) (1,447,218) repurchased Net increase 557,069 $20,385,453 157,413 $6,283,268 Year ended 8/31/08 Year ended 8/31/07 Class Y Shares Amount Shares Amount Shares sold 2,423,816 $94,760,395 841,636 $33,043,784 Shares issued in 150,377 5,631,650 53,800 1,980,382 connection with reinvestment of distributions 2,574,193 100,392,045 895,436 35,024,166 Shares (1,308,641) (47,986,753) (876,939) (33,551,704) repurchased Net increase 1,265,552 $52,405,292 18,497 $1,472,462 Note 5: Investment in Putnam Prime Money Market Fund The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. For the year ended August 31, 2008, management fees paid were reduced by $46,165 relating to the funds investment in Putnam Prime Money Market Fund. Income distributions earned by the fund were recorded as interest income in the Statement of operations and totaled $2,217,707 for the year ended August 31, 2008. During the year ended August 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $832,107,142 and $860,964,184, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008 the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. Note 6: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 7: New accounting pronouncements In June 2006, the Financial Accounting Standards Board (FASB) issued Interpretation No. 48, Accounting for Uncertainty in Income Taxes (the Interpretation). The Interpretation prescribes a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken by a filer in the filers tax return. Upon adoption, the Interpretation did not have a material effect on the funds financial statements. However, the conclusions regarding the Interpretation may be subject to review and adjustment at a later date based on factors including, but not limited to, further implementation guidance expected from the FASB, and on-going analysis of tax laws, regulations and interpretations thereof. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (the Standard). The Standard defines fair value, sets out a framework for measuring fair value and expands disclosures about fair value measurements. The Standard applies to fair value measurements already required or permitted by existing standards. The Standard is effective for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Putnam Management does not believe the adoption of the Standard will impact the amounts reported in the financial statements; however, additional disclosures will be required about the inputs used to develop the measurements of fair value. In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161)  an amendment of FASB Statement No. 133, was issued and is effective for fiscal years beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. Note 8: Market conditions Recent events in the financial sector have resulted in an unusually high degree of volatility in the financial markets. The funds investments in the financial sector, as reflected in the funds schedule of investments, exposes investors to the negative (or positive) performance resulting from these events. 35 Federal tax information and brokerage commissions (unaudited) Federal tax information For the period, interest and dividends from foreign countries were $65,373,469 or $1.24 per share (for all classes of shares). Taxes paid to foreign countries were $6,862,211 or $0.13 per share (for all classes of shares). For its tax year ended August 31, 2008, the fund hereby designates 91.44%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 you receive in January 2009 will show the tax status of all distributions paid to your account in calendar 2008. Brokerage commissions Brokerage commissions are paid to firms that execute trades on behalf of your fund. When choosing these firms, Putnam is required by law to seek the best execution of the trades, taking all relevant factors into consideration, including expected quality of execution and commission rate. Listed below are the largest relationships based upon brokerage commissions for your fund and the other funds in Putnams International group for the year ended August 31, 2008. The Put-nam mutual funds in this group are Putnam Europe Equity Fund, Putnam Global Equity Fund, Putnam International Capital Opportunities Fund, Putnam International Equity Fund, Putnam International Growth and Income Fund, Putnam International New Opportunities Fund, Putnam VT Global Equity Fund, Putnam VT International Equity Fund, Putnam VT International Growth and Income Fund, and Putnam VT International New Opportunities Fund. The top five firms that received brokerage commissions for trades executed for the International group are (in descending order) Credit Suisse First Boston, Deutsche Bank Securities, Citigroup Global Markets, UBS Securities, and Goldman, Sachs & Co. Commissions paid to these firms together represented approximately 48% of the total brokerage commissions paid for the year ended August 31, 2008. Commissions paid to the next 10 firms together represented approximately 34% of the total brokerage commissions paid during the period. These firms are (in alphabetical order) ABN AMRO, San-ford C. Bernstein & Co., Cazenove Group, Daiwa Securities America, Lehman Brothers, Macquarie Securities (USA), Merrill Lynch, Pierce, Fenner and Smith, J.P.Morgan Securities, Morgan Stanley & Co., and Redburn Partners. Commission amounts do not include mark-ups paid on bond or derivative trades made directly with a dealer. Additional information about brokerage commissions is available on the Securities and Exchange Commission (SEC) Web site at www.sec.gov. Putnam funds disclose commissions by firm to the SEC in semiannual filings on Form N-SAR. 36 About the Trustees Jameson A. Baxter Born 1943, Trustee since 1994, Vice Chairman since 2005 Ms. Baxter is the President of Baxter Associates, Inc., a private investment firm. Ms. Baxter serves as a Director of ASHTA Chemicals, Inc., and the Mutual Fund Directors Forum. Until 2007, she was a Director of Banta Corporation (a printing and supply chain management company), Ryerson, Inc. (a metals service corporation), and Advocate Health Care. Until 2004, she was a Director of BoardSource (formerly the National Center for Nonprofit Boards); and until 2002, she was a Director of Intermatic Corporation (a manufacturer of energy control products). She is Chairman Emeritus of the Board of Trustees, Mount Holyoke College, having served as Chairman for five years. Ms. Baxter has held various positions in investment banking and corporate finance, including Vice President of and Consultant to First Boston Corporation and Vice President and Principal of the Regency Group. She is a graduate of Mount Holyoke College. Charles B. Curtis Born 1940, Trustee since 2001 Mr. Curtis is President and Chief Operating Officer of the Nuclear Threat Initiative (a private foundation dealing with national security issues), and serves as Senior Advisor to the United Nations Foundation. Mr. Curtis is a member of the Council on Foreign Relations and serves as Director of Edison International and Southern California Edison. Until 2006, Mr. Curtis served as a member of the Trustee Advisory Council of the Applied Physics Laboratory, Johns Hopkins University. Until 2003, Mr. Curtis was a member of the Electric Power Research Institute Advisory Council and the University of Chicago Board of Governors for Argonne National Laboratory. Prior to 2002, Mr. Curtis was a member of the Board of Directors of the Gas Technology Institute and the Board of Directors of the Environment and Natural Resources Program Steering Committee, John F. Kennedy School of Government, Harvard University. Until 2001, Mr. Curtis was a member of the Department of Defense Policy Board and Director of EG&G Technical Services, Inc. (a fossil energy research and development support company). From August 1997 to December 1999, Mr. Curtis was a Partner at Hogan & Hartson LLP, an international law firm headquartered in Washington, D.C. Prior to May 1997, Mr. Curtis was Deputy Secretary of Energy and Under Secretary of the U.S. Department of Energy. He served as Chairman of the Federal Energy Regulatory Commission from 1977 to 1981 and has held positions on the staff of the U.S. House of Representatives, the U.S. Treasury Department, and the SEC. Robert J. Darretta Born 1946, Trustee since 2007 Mr. Darretta serves as Director of United-Health Group, a diversified health-care company. Until April 2007, Mr. Darretta was Vice Chairman of the Board of Directors of Johnson & Johnson, one of the worlds largest and most broadly based health-care companies. Prior to 2007, he had responsibility for Johnson & Johnsons finance, investor relations, information technology, and procurement function. He served as Johnson & Johnson Chief Financial Officer for a decade, prior to which he spent two years as Treasurer of the corporation and over ten years leading various Johnson & Johnson operating companies. Mr. Darretta received a B.S. in Economics from Villanova University. Myra R. Drucker Born 1948, Trustee since 2004 Ms. Drucker is Chair of the Board of Trustees of Commonfund (a not-for-profit firm specializing in managing assets for educational endowments and foundations), Vice Chair of the Board of Trustees of Sarah Lawrence College, and a member of the Investment Committee of the Kresge Foundation (a charitable trust). She is also a Director of New York Stock Exchange LLC (a wholly-owned subsidiary of NYSE Euronext), and a Director of Interactive Data Corporation (a provider of financial market data and analytics to financial institutions and investors). Ms. Drucker is an ex-officio member of the New York Stock Exchange (NYSE) Pension Managers Advisory Committee, having served as Chair for seven years. She serves as an advisor to RCM Capital Management (an investment management firm) and to the Employee Benefits Investment Committee of The Boeing Company (an aerospace firm). From November 2001 until August 2004, Ms. Drucker was Managing Director and a member of the Board of Directors of General Motors Asset Management and Chief Investment Officer of General Motors Trust Bank. From December 1992 to November 2001, Ms. Drucker served as Chief Investment Officer of Xerox Corporation (a document company). Prior to December 1992, Ms. Drucker was Staff Vice President and Director of Trust Investments for International Paper (a paper and packaging company). Ms. Drucker received a B.A. degree in Literature and Psychology from Sarah Lawrence College and pursued graduate studies in economics, statistics, and portfolio theory at Temple University. Charles E. Haldeman, Jr.* Born 1948, Trustee since 2004 and President of the Funds since 2007 Mr. Haldeman is Chairman of Putnam Investment Management, LLC and President of the Putnam Funds. Prior to July 2008, he was President and Chief Executive Officer of Putnam, LLC (Putnam Investments). Prior to November 2003, Mr. Haldeman served as Co-Head of Putnam Investments Investment Division. Prior to joining Putnam in 2002, he held executive positions in the investment management industry. He previously served as Chief Executive Officer of Delaware Investments and President and Chief Operating Officer of United Asset Management. Mr. Haldeman was also a 37 Partner and Director of Cooke & Bieler, Inc. (an investment management firm). Mr. Haldeman currently serves on the Board of Governors of the Investment Company Institute and as Chair of the Board of Trustees of Dartmouth College. He also serves on the Partners HealthCare Investment Committee, the Tuck School of Business Overseers, and the Harvard Business School Board of Deans Advisors. He is a graduate of Dartmouth College, Harvard Law School, and Harvard Business School. Mr. Haldeman is also a Chartered Financial Analyst (CFA) charterholder. John A. Hill Born 1942, Trustee since 1985 and Chairman since 2000 Mr. Hill is founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm specializing in the worldwide energy industry, with offices in Greenwich, Connecticut; Houston, Texas; London, England; and Shanghai, China. The firms investments on behalf of some of the nations largest pension and endowment funds are currently concentrated in 26 companies with annual revenues in excess of $13 billion, which employ over 100,000 people in 23 countries. Mr. Hill is Chairman of the Board of Trustees of the Putnam Mutual Funds, a Director of Devon Energy Corporation and various private companies owned by First Reserve, and serves as a Trustee of Sarah Lawrence College where he chairs the Investment Committee. Prior to forming First Reserve in 1983, Mr. Hill served as President of F. Eberstadt and Company, an investment banking and investment management firm. Between 1969 and 1976, Mr. Hill held various senior positions in Washington, D.C. with the federal government, including Deputy Associate Director of the Office of Management and Budget and Deputy Administrator of the Federal Energy Administration during the Ford Administration. Born and raised in Midland, Texas, he received his B.A. in Economics from Southern Methodist University and pursued graduate studies as a Woodrow Wilson Fellow. Paul L. Joskow Born 1947, Trustee since 1997 Dr. Joskow is an economist and President of the Alfred P. Sloan Foundation (a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance). He is on leave from his position as the Elizabeth and James Killian Professor of Economics and Management at the Massachusetts Institute of Technology (MIT), where he has been on the faculty since 1972. Dr. Joskow was the Director of the Center for Energy and Environmental Policy Research at MIT from 1999 through 2007. Dr. Joskow serves as a Trustee of Yale University, as a Director of TransCanada Corporation (an energy company focused on natural gas transmission and power services) and of Exelon Corporation (an energy company focused on power services), and as a member of the Board of Overseers of the Boston Symphony Orchestra. Prior to August 2007, he served as a Director of National Grid (a UK-based holding company with interests in electric and gas transmission and distribution and telecommunications infrastructure). Prior to July 2006, he served as President of the Yale University Council and continues to serve as a member of the Council. Prior to February 2005, he served on the board of the Whitehead Institute for Biomedical Research (a non-profit research institution). Prior to February 2002, he was a Director of State Farm Indemnity Company (an automobile insurance company), and prior to March 2000, he was a Director of New England Electric System (a public utility holding company). Dr. Joskow has published six books and numerous articles on industrial organization, government regulation of industry, and competition policy. He is active in industry restructuring, environmental, energy, competition, and privatization policies  serving as an advisor to governments and corporations worldwide. Dr. Joskow holds a Ph.D. and MPhil from Yale University and a B.A. from Cornell University. Elizabeth T. Kennan Born 1938, Trustee since 1992 Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse and cattle breeding). She is President Emeritus of Mount Holyoke College. Dr. Kennan served as Chairman and is now Lead Director of Northeast Utilities. She is a Trustee of the National Trust for Historic Preservation, of Centre College, and of Midway College in Midway, Kentucky. Until 2006, she was a member of The Trustees of Reservations. Prior to 2001, Dr. Kennan served on the oversight committee of the Folger Shakespeare Library. Prior to June 2005, she was a Director of Talbots, Inc., and she has served as Director on a number of other boards, including Bell Atlantic, Chastain Real Estate, Shawmut Bank, Berkshire Life Insurance, and Ken-tucky Home Life Insurance. Dr. Kennan has also served as President of Five Colleges Incorporated and as a Trustee of Notre Dame University, and is active in various educational and civic associations. As a member of the faculty of Catholic University for twelve years, until 1978, Dr. Kennan directed the post-doctoral program in Patristic and Medieval Studies, taught history, and published numerous articles and two books. Dr. Kennan holds a Ph.D. from the University of Washington in Seattle, an M.S. from St. Hildas College at Oxford University, and an A.B. from Mount Holyoke College. She holds several honorary doctorates. Kenneth R. Leibler Born 1949, Trustee since 2006 Mr. Leibler is a Founding Partner and former Chairman of the Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Mr. Leibler currently serves as a Trustee of Beth Israel Deaconess Hospital in Bos-ton. He is also Lead Director of Ruder Finn Group, a global communications and advertising firm, and a Director of Northeast Utilities, which operates New Englands largest energy delivery system. Prior to December 2006, he served as a Director of the Optimum Funds group. Prior to October 2006, he served as a Director of ISO New England, the 38 organization responsible for the operation of the electric generation system in the New England states. Prior to 2000, Mr. Leibler was a Director of the Investment Company Institute in Washington, D.C. Prior to January 2005, Mr. Leibler served as Chairman and Chief Executive Officer of the Boston Stock Exchange. Prior to January 2000, he served as President and Chief Executive Officer of Liberty Financial Companies, a publicly traded diversified asset management organization. Prior to June 1990, Mr. Leibler served as President and Chief Operating Officer of the American Stock Exchange (AMEX), and at the time was the youngest person in AMEX history to hold the title of President. Prior to serving as AMEX President, he held the position of Chief Financial Officer, and headed its management and marketing operations. Mr. Leibler graduated magna cum laude with a degree in Economics from Syracuse University, where he was elected Phi Beta Kappa. Robert E. Patterson Born 1945, Trustee since 1984 Mr. Patterson is Senior Partner of Cabot Properties, LP and Chairman of Cabot Properties, Inc. (a private equity firm investing in commercial real estate). Mr. Patterson serves as Chairman Emeritus and Trustee of the Joslin Diabetes Center. Prior to June 2003, he was a Trustee of Sea Education Association. Prior to December 2001, Mr. Patterson was President and Trustee of Cabot Industrial Trust (a publicly traded real estate investment trust). Prior to February 1998, he was Executive Vice President and Director of Acquisitions of Cabot Partners Limited Partnership (a registered investment adviser involved in institutional real estate investments). Prior to 1990, he served as Executive Vice President of Cabot, Cabot & Forbes Realty Advisors, Inc. (the predecessor company of Cabot Partners). Mr. Patterson practiced law and held various positions in state government, and was the founding Executive Director of the Massachusetts Industrial Finance Agency. Mr. Patterson is a graduate of Harvard College and Harvard Law School. George Putnam, III Born 1951, Trustee since 1984 Mr. Putnam is Chairman of New Generation Research, Inc. (a publisher of financial advisory and other research services), and President of New Generation Advisers, Inc. (a registered investment adviser to private funds). Mr. Putnam founded the New Generation companies in 1986. Mr. Putnam is a Director of The Boston Family Office, LLC (a registered investment adviser). He is a Trustee of St. Marks School and a Trustee of the Marine Biological Laboratory in Woods Hole, Massachusetts. Until 2006, he was a Trustee of Shore Country Day School, and until 2002, was a Trustee of the Sea Education Association. Mr. Putnam previously worked as an attorney with the law firm of Dechert LLP (formerly known as Dechert Price & Rhoads) in Philadelphia. He is a graduate of Harvard College, Harvard Business School, and Harvard Law School. Robert L. Reynolds* Born 1952, Trustee since 2008 Mr. Reynolds is President and Chief Executive Officer of Putnam Investments, and a member of Putnam Investments Executive Board of Directors. He has more than 30 years of investment and financial services experience. Prior to joining Putnam Investments in 2008, Mr. Reynolds was Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. During this time, he served on the Board of Directors for FMR Corporation, Fidelity Investments Insurance Ltd., Fidelity Investments Canada Ltd., and Fidelity Management Trust Company. He was also a Trustee of the Fidelity Family of Funds. From 1984 to 2000, Mr. Reynolds served in a number of increasingly responsible leadership roles at Fidelity. Mr. Reynolds serves on several not-for-profit boards, including those of the West Virginia University Foundation, Concord Museum, Dana-Farber Cancer Institute, Lahey Clinic, and Initiative for a Competitive Inner City in Boston. He is a member of the Chief Executives Club of Boston, the National Innovation Initiative, and the Council on Competitiveness. Mr. Reynolds received a B.S. in Business Administration/Finance from West Virginia University. Richard B.Worley Born 1945, Trustee since 2004 Mr. Worley is Managing Partner of Permit Capital LLC, an investment management firm. Mr. Worley serves as a Trustee of the University of Pennsylvania Medical Center, The Robert Wood Johnson Foundation (a philanthropic organization devoted to health-care issues), and the National Constitution Center. He is also a Director of The Colonial Williamsburg Foundation (a historical preservation organization), and the Philadelphia Orchestra Association. Mr. Worley also serves on the investment committees of Mount Holyoke College and World Wildlife Fund (a wildlife conservation organization). Prior to joining Permit Capital LLC in 2002, Mr. Worley served as President, Chief Executive Officer, and Chief Investment Officer of Morgan Stanley Dean Witter Investment Management and as a Managing Director of Morgan Stanley, a financial services firm. Mr. Worley also was the Chairman of Miller Anderson & Sherrerd, an investment management firm that was acquired by Morgan Stanley in 1996. Mr. Worley holds a B.S. degree from the University of Tennessee and pursued graduate studies in economics at the University of Texas. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of August 31, 2008, there were 99 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, death, or removal. * Trustee who is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. Mr. Reynolds is President and Chief Executive Officer of Putnam Investments. Mr. Haldeman is the President of your fund and each of the other Putnam funds and Chairman of Putnam Investment Management, LLC, and prior to July 2008 was President and Chief Executive Officer of Putnam Investments. 39 Officers In addition to Charles E. Haldeman, Jr., the other officers of the fund are shown below: Charles E. Porter (Born 1938) James P. Pappas (Born 1953) Wanda M. McManus (Born 1947) Executive Vice President, Principal Executive Vice President Vice President, Senior Associate Treasurer Officer, Associate Treasurer, and Since 2004 and Assistant Clerk Compliance Liaison Managing Director, Putnam Investments and Since 2005 Since 1989 Putnam Management. During 2002, Chief Operating Officer, Atalanta/Sosnoff Nancy E. Florek (Born 1957) Management Corporation Vice President, Assistant Clerk, Assistant Jonathan S. Horwitz (Born 1955) Treasurer and Proxy Manager Senior Vice President and Treasurer Francis J. McNamara, III (Born 1955) Since 2005 Since 2004 Vice President and Chief Legal Officer Prior to 2004, Managing Director, Since 2004 Putnam Investments Senior Managing Director, Putnam Investments, Putnam Management Steven D. Krichmar (Born 1958) and Putnam Retail Management. Prior Vice President and Principal Financial Officer to 2004, General Counsel, State Street Since 2002 Research & Management Company Senior Managing Director, Putnam Investments Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Janet C. Smith (Born 1965) Since 2007 Vice President, Principal Accounting Officer Managing Director, Putnam Investments, and Assistant Treasurer Putnam Management, and Putnam Retail Since 2007 Management. Prior to 2004, member of Managing Director, Putnam Investments and Bell Boyd & Lloyd LLC. Prior to 2003, Putnam Management Vice President and Senior Counsel, Liberty Funds Group LLC Susan G. Malloy (Born 1957) Vice President and Assistant Treasurer Mark C. Trenchard (Born 1962) Since 2007 Vice President and BSA Compliance Officer Managing Director, Putnam Investments Since 2002 Managing Director, Putnam Investments Beth S. Mazor (Born 1958) Vice President Judith Cohen (Born 1945) Since 2002 Vice President, Clerk and Assistant Treasurer Managing Director, Putnam Investments Since 1993 The address of each Officer is One Post Office Square, Boston, MA 02109. 40 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage nearly 100 mutual funds in growth, value, blend, fixed income, and international. Investment Manager Officers Judith Cohen Putnam Investment Charles E. Haldeman, Jr. Vice President, Clerk and Assistant Treasurer Management, LLC President One Post Office Square Wanda M. McManus Boston, MA 02109 Charles E. Porter Vice President, Senior Associate Treasurer Executive Vice President, Principal and Assistant Clerk Investment Sub-Manager Executive Officer, Associate Treasurer Putnam Investments Ltd. and Compliance Liaison Nancy E. Florek 5759 St Jamess Street Vice President, Assistant Clerk, London, England SW1A1LD Jonathan S. Horwitz Assistant Treasurer and Proxy Manager Senior Vice President and Treasurer Marketing Services Putnam Retail Management Steven D. Krichmar One Post Office Square Vice President and Principal Financial Officer Boston, MA 02109 Custodian Janet C. Smith State Street Bank and Trust Company Vice President, Principal Accounting Officer and Assistant Treasurer Legal Counsel Ropes & Gray LLP Susan G. Malloy Vice President and Assistant Treasurer Independent Registered P ublic Accounting Firm Beth S. Mazor PricewaterhouseCoopers LLP Vice President Trustees James P. Pappas John A. Hill, Chairman Vice President Jameson A. Baxter, Vice Chairman Charles B. Curtis Francis J. McNamara, III Robert J. Darretta Vice President and Chief Legal Officer Myra R. Drucker Charles E. Haldeman, Jr. Robert R. Leveille Paul L. Joskow Vice President and Chief Compliance Officer Elizabeth T. Kennan Kenneth R. Leibler Mark C. Trenchard Robert E. Patterson Vice President and BSA Compliance Officer George Putnam, III Robert L. Reynolds Richard B. Worley This report is for the information of shareholders of Putnam International Capital Opportunities Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit www.putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill and Mr. Darretta meets the financial literacy requirements of the New York Stock Exchange's rules and qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his pertinent experience and education. Certain other Trustees, although not on the Audit and Compliance Committee, would also qualify as "audit committee financial experts." The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fe es August 31, 2008 $116,023 $ $12,165 $621* August 31, 2007 $95,986 $225 $12,443 $ 638* * Includes fees of $621 and $466 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal years ended August 31, 2008 and August 31, 2007, respectively. These fees were reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended August 31, 2008 and August 31, 2007, the funds independent auditor billed aggregate non-audit fees in the amounts of $91,025 and $128,522 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of recordkeeping fees and procedures necessitated by regulatory and litigation matters. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fee s August 31, $ - $ 15,000 $ - $ - August 31 , 2007 $ - $ 26,129 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 28, 2008 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 28, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 07237 ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2008 Date of reporting period: September 1, 2007 August 31, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: What makes Putnam different? A time-honored tradition in money management Since 1937, our values have been rooted in a profound sense of responsibility for the money entrusted to us. A prudent approach to investing We use a research-driven team approach to seek consistent, dependable, superior investment results over time, although there is no guarantee a fund will meet its objectives. Funds for every investment goal We offer a broad range of mutual funds and other financial products so investors and their financial representatives can build diversified portfolios. A commitment to doing whats right for investors With a focus on investment performance, below-average expenses, and in-depth information about our funds, we put the interests of investors first and seek to set the standard for integrity and service. Industry-leading service We help investors, along with their financial representatives, make informed investment decisions with confidence. In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. Putnam New Value Fund 8 | 31 | 08 Annual Report Message from the Trustees 1 About the fund 2 Performance and portfolio snapshots 4 Interview with your funds Portfolio Leader 5 Performance in depth 9 Expenses 11 Portfolio turnover 13 Risk 13 Your funds management 14 Terms and definitions 15 Trustee approval of management contract 16 Other shareholder information 19 Financial statements 20 Federal tax information 32 Brokerage commissions 32 About the Trustees 33 Officers 36 Cover photograph: © White-Packert Photography Message from the Trustees Dear Fellow Shareholder: The financial markets are currently experiencing the kind of upheaval not seen in many years. Investor confidence has been shaken by losses across a range of sectors worldwide and by the collapse of several financial industry companies. We are encouraged by the federal governments swift, decisive actions, which we believe will restore stability to the financial system in due course. It should be pointed out that indicators of economic activity in the broader economy, while pointing to slower growth in the near term, still describe a solid underlying business environment. As a shareholder of this fund, you should feel confident about the financial standing of Putnam Investments. Our parent companies, Great-West Lifeco and Power Financial Corporation, are among the largest and most successful organizations in the financial services industry. All three companies are well capitalized with strong cash flows. Lastly, we are pleased to announce that Robert L. Reynolds, a well-known leader and visionary in the mutual fund industry, has joined the Putnam leadership team as President and Chief Executive Officer of Putnam Investments, effective July 1, 2008. Charles E. Haldeman, Jr., former President and CEO, has taken on the role of Chairman of Putnam Investment Management, LLC, the firms fund management company. He continues to serve as President of the Funds and as a Trustee. Mr. Reynolds brings to Putnam substantial industry experience and an outstanding record of success, including serving as Vice Chairman and Chief Operating Officer at Fidelity Investments from 2000 to 2007. We look forward to working with Bob as we continue our goal to position Putnam to exceed our shareholders expectations. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam during these challenging times. About the fund Targeting significantly undervalued large-company stocks Putnam New Value Fund targets large company stocks whose prices are significantly below what management believes to be their true worth.Each of these companies is subjected to close investigation to determine why the market has bid-down its stock price and what factors might either propel the stock price back to fair value or make it a likely candidate for takeover. The fund's management team begins by using quantitative analysis to find stocks that are attractively priced relative to their earnings, dividends, and future revenue. The team also looks for signals of positive change  corporate restructuring, the introduction of new products or services, an improving balance sheet, and positive momentum in earnings estimates. This kind of fundamental analysis helps the team identify promising companies before the true long-term worth of those companies is recognized by the market. Putnam New Value Fund generally invests in large companies with at least $1 billion in revenue and a 10-year business history. Those parameters help focus the funds managers on well-established companies that are less likely to fail. Among those companies, the team seeks out special or unique situations in which the companies stocks are trading at steep discounts relative to their perceived longer-term prospects. Finally, Putnam New Value Fund typically holds 65 to 75 stocks, making the impact of each stock on the funds performance significant. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. The fund invests in fewer issuers or concentrates its investments by region or sector, and involves more risk than a fund that invests more broadly. Value investing seeks underpriced stocks, but there is no guarantee that a stocks price will rise. In-depth analysis is key to successful stock selection. Drawing on the expertise of a dedicated team of stock analysts, the funds management team seeks attractive value stocks. Once a stock is selected for the portfolio, it is regularly assessed by members of the team to ensure that it continues to meet their criteria, including: Valuation They carefully consider how each stock is valued, seeking stocks whose valuations are attractive relative to the companys profitability potential. Change They focus on company fundamentals against the broader context of industry trends to identify whether individual companies possess a catalyst for positive change. Quality They look for high-quality companies, seeking characteristics such as sound balance sheets, profit-able business models, and competent management. Deeply discounted stocks have appeared across many industries. Performance and portfolio snapshots Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 910 for additional performance information. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit www.putnam.com The silver lining of this years unfortunate market downturn is that we have been able to acquire positions in companies that until now were not considered value stocks. David King, Portfolio Leader, Putnam New Value Fund Allocations are represented as a percentage of net assets and may not equal 100%. Holdings and allocations may vary over time. 4 David King Dave, the news from Wall Street sounds dire. Whats going on? The financial industry in particular is experiencing the kind of stresses we havent seen in decades. What started last year as losses in the subprime portion of the mortgage market has moved through the financial system, affecting mainstream investments and longstanding institutions. The very landscape of Wall Street is changing, as well-capitalized firms absorb those firms weakened by the crisis. How have these issues affected the broader markets? The principal issue today is liquidity. As the fear of losses has grown, institutions have been increasingly reluctant to lend money, and investors are increasingly looking for the safest havens possible. Since ready access to capital is a chief driver of economic growth, this pull-back in liquidity is taking a toll on the real economy. Naturally, weakness in the economy combined with the alarming news from Wall Street has put downward pressure on the prices of a broad range of stocks. All the major stock indexes are lower this year. How has Putnam New Value Fund performed in this environment? The fund suffered a sizeable loss for the fiscal year, as evidenced by the 24.85% decline for class A shares through August 31, 2008. As we mentioned in the midyear report to shareholders, this loss is extremely disappointing to us, coming after a prolonged stretch of positive returns. The funds results trailed that of its benchmark index, the Russell 3000 Value Index, as well as the average of its peer group. Chief among the reasons for this under-performance was the composition of our holdings in the battered financials sector. Countrywide Financial , Bear Stearns , Freddie Mac , and Lehman Brothers all were acutely affected by the crisis. To illustrate the severity of this crisis, Countrywide and Bear Stearns no longer exist as independent entities, Lehman Brothers filed for bankruptcy and is being sold off to various entities, and Freddie Mac was placed into conservatorship by the Federal Housing Finance Agency. Far from speculative, these companies were long-standing pillars of the financial community. Lehman Brothers, a diversified financial company with over Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the 12 months ended 8/31/08. See the previous page and pages 910 for additional fund performance information. Index descriptions can be found on page 15. 5 28,000 employees worldwide at the start of 2008, had been in business since 1850. As mentioned in our midyear report to shareholders, the funds strategy of owning relatively fewer holdings in the portfolio also worked against us this year relative to our benchmark index and peer group. Although we had prudently underweighted our investments in the financials sector relative to the benchmark, our stock selection held back performance. The fact that we own fewer holdings  the fund typically holds between 65 and 75 stocks  means each investment has a greater impact on overall performance than the same stocks in a more diversified portfolio. What changes have you made to portfolio strategy in light of these events? The most significant change in the portfolio was a reduction in our weighting of these troubled financial issues to less than 24% of the portfolios net assets as of August 31, 2008. This compares with a weighting of over 30% at the start of the year. This now-smaller group includes companies that we believe will not only survive the current market turmoil, but will emerge with a stronger position in the new financial services landscape. For example, Bank of America , the funds eighth-largest holding, acquired Countrywide Financial and agreed to acquire Merrill Lynch at what we believe to be fire-sale prices. The new entity, which recently traded at less than 10 times projected earnings, will boast market-leading strength in retail brokerage, bank deposits, and mortgage lending. Similarly, JPMorgan Chase , the funds fourth-largest holding, acquired the once-mighty Bear Stearns for $10 per share. Specific to mortgage-related financials, we consolidated holdings within mortgage insurers Genworth and MGIC , both of which, in our view, are increasingly valuable franchises, albeit with challenging short-term performance. The outlook for mortgage insurance is compelling because there is significantly more scrutiny being applied to new mortgage applications in this environment. Outside of financials, we have increased our exposure to sectors of the economy that are more resilient in the face of what we expect will be weaker economic growth. This includes greater weighting in health care, utilities, and energy, although we reduced our energy weighting from its high during the year. One example of a resilient holding that performed well during the year was Big Lots . This closeout retailer operates more than 1,000 stores across 47 states with a broad range of discounted merchandise. Did the sharp decline in energy prices toward the end of the period affect performance? Yes, but given its value-oriented focus, the fund was not affected to the extent that growth-oriented investments Top 10 holdings This table shows the funds top 10 holdings and the percentage of the funds net assets that each represented as of 8/31/08. Also shown is each holdings market sector and the specific industry within that sector. Holdings will vary over time. HOLDING (percentage of funds net assets) SECTOR INDUSTRY Exxon Mobil Corp. (4.0%) Energy Oil and gas Chevron Corp. (3.5%) Energy Oil and gas Verizon Communications, Inc. (3.2%) Communication services Regional Bells JPMorgan Chase & Co. (2.9%) Financials Financial Wells Fargo & Co. (2.5%) Financials Banking Chubb Corp. (The) (2.5%) Financials Insurance Wal-Mart Stores, Inc. (2.5%) Consumer cyclicals Retail Bank of America Corp. (2.5%) Financials Banking PG&E Corp. (2.4%) Utilities and power Electric utilities Intel Corp. (2.3%) Technology Electronics 6 were. Value investing is a lower-risk, basic equity strategy that tends to promote conservatism in highly speculative markets because it is price conscious. In 2007, momentum investors, which tend to pursue the hottest growth stocks, pushed the prices of energy stocks dramatically higher in a short period of time. Inherent in this rally was the expectation that there would be strong ongoing demand for energy. However, by the summer of 2008, economic concerns began to dampen demand for energy, and their stock prices retreated. Since we had avoided the high-momentum energy stocks, the fund didnt experience a decline in prices to the extent that the higher-profile growth stocks did. That said, within our energy holdings, some performed better than others. ExxonMobil , the funds largest holding, did not perform as well as we had hoped. And refiners, including Valero , generally did not fare well during the year. On the positive side, ConocoPhillips , which we have since sold, FirstEnergy Corporation , and Occidental Petroleum , performed relatively well. Dave, can you discuss other holdings that contributed to performance during the period? Sure. We sold our holdings in Berkshire Hathaway as class B shares increased. Another holding that performed well was Rohm and Hass , a diversified chemicals company that was acquired by Dow Chemical. One of the by-products of investing in deeply undervalued companies is that these companies are often candidates for takeovers. This tends to happen when other companies also recognize the potential in a valuable franchise with a beaten-down stock. Rohm and Haas was an excellent example of this takeover activity. The 100-year-old company manufactures a wide range of unglamorous but important products  adhesives, coatings, etc.  for use in a number of industries. The stock paid a generous dividend and agreed to be acquired by Dow Chemical on July 10 at a 74% premium over its closing price the day before. Whats your outlook for the coming year? Even though we have reduced and reconstituted our position in financials, this sector remains important to the future of the fund. After the close of the period, there was a concerted effort on the part of the U.S. Treasury and the Federal Reserve to bolster certain financial institutions and to put an end to the crisis. These efforts included a temporary ban on short selling of financial stocks and the creation of a plan whereby the U.S. government would buy bad mortgage debt from financial firms. Legislation is needed for this to happen, and as of this writing the details had yet to be agreed upon. But the sheer scope of the plan is encouraging. I N T H E N E W S On October 3, lawmakers approved a $700 billion rescue plan for the ailing financial industry . In mid-September, with portions of the financial system perilously close to collapse, the Bush Administration, along with the heads of the U.S. Treasury and the Federal Reserve Bank, called upon Congressional lawmakers to quickly approve a plan to buy the failed mortgages and mortgage-related securities that are at the heart of the crisis. Treasury Secretary Henry Paulson said that this more aggressive, comprehensive plan was necessary because the case-by-case rescues of firms such as Bear Stearns, AIG, Fannie Mae, and Freddie Mac had not done enough to restore investor confidence. Comparison of top sector weightings This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Holdings will vary over time. 7 The silver lining of this years unfortunate market downturn is that we have been able to acquire positions in companies that until now were not considered value stocks. Examples include Wells Fargo in the banking industry and Wal-Mart , the worlds largest retailer. After the close of the period, we sold Wal-Mart at a significant profit. We look forward to 2009 with cautious optimism that, while we are clearly not yet out of the economic and market woods, we are taking advantage of historic opportunities to assemble a quality portfolio at what we believe are compelling prices. Thank you, Dave, for your time and insights today . The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. 8 Your funds performance This section shows your funds performance, price, and distribution information for periods ended August 31, 2008, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section of www.putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 8/31/08 Class A Class B Class C Class M Class R Class Y (inception dates) (1/3/95) (2/26/96) (7/26/99) (2/26/96) (12/1/03) (7/3/01) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 8.75% 8.28% 7.92% 7.92% 7.92% 7.92% 8.21% 7.92% 8.48% 8.89% 10 years 87.92 77.15 74.01 74.01 74.10 74.10 78.70 72.48 83.38 91.36 Annual average 6.51 5.88 5.70 5.70 5.70 5.70 5.98 5.60 6.25 6.71 5 years 22.41 15.35 17.78 15.99 17.81 17.81 19.37 15.20 20.95 23.88 Annual average 4.13 2.90 3.33 3.01 3.33 3.33 3.60 2.87 3.88 4.38 3 years 9.39 14.58 11.48 13.51 11.49 11.49 10.77 13.91 10.06 8.73 Annual average 3.23 5.12 3.98 4.72 3.99 3.99 3.73 4.87 3.47 3.00 1 year 24.85 29.19 25.44 28.64 25.46 26.10 25.22 27.83 25.02 24.68 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After sales charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively, as of 1/2/08. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may be applied to shares exchanged or sold within 7 days of purchase. Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 8/31/98 to 8/31/08 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $17,401 and $17,410, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $17,248 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $18,338 and $19,136, respectively. 9 Comparative index returns For periods ended 8/31/08 Lipper Multi-Cap Value Funds Russell 3000 Value Index category average* Annual average (life of fund) 11.04% 10.01% 10 years 101.27 112.93 Annual average 7.25 7.63 5 years 51.57 43.22 Annual average 8.67 7.33 3 years 9.81 5.61 Annual average 3.17 1.72 1 year 14.11 14.96 Index and Lipper results should be compared to fund performance at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 8/31/08, there were 417, 325, 254, 102, and 51 funds, respectively, in this Lipper category. Fund price and distribution information For the 12-month period ended 8/31/08 Distributions: Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.2102 $0.0182 $0.0472 $0.0972 $0.1722 $0.2632 Capital gains  Long-term 1.9292 1.9292 1.9292 1.9292 1.9292 1.9292 Capital gains  Short-term 0.6366 0.6366 0.6366 0.6366 0.6366 0.6366 Total $2.7760 $2.5840 $2.6130 $2.6630 $2.7380 $2.8290 Share value: NAV POP NAV NAV NAV POP NAV NAV 8/31/07 $19.43 $20.62* $19.07 $18.97 $19.33 $20.03* $19.23 $19.47 8/31/08 12.42 13.18 12.20 12.10 12.37 12.82 12.27 12.44 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Reflects an increase in sales charges that took effect on 1/2/08. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/08 Class A Class B Class C Class M Class R Class Y (inception dates) (1/3/95) (2/26/96) (7/26/99) (2/26/96) (12/1/03) (7/3/01) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 7.93% 7.46% 7.11% 7.11% 7.11% 7.11% 7.39% 7.11% 7.66% 8.08% 10 years 59.50 50.36 47.81 47.81 47.83 47.83 51.78 46.49 55.60 62.59 Annual average 4.78 4.16 3.98 3.98 3.99 3.99 4.26 3.89 4.52 4.98 5 years 12.53 6.03 8.37 6.73 8.33 8.33 9.70 5.90 11.15 14.01 Annual average 2.39 1.18 1.62 1.31 1.61 1.61 1.87 1.15 2.14 2.66 3 years 18.40 23.08 20.21 22.03 20.22 20.22 19.63 22.45 19.03 17.77 Annual average 6.55 8.38 7.25 7.96 7.25 7.25 7.03 8.13 6.79 6.31 1 year 33.86 37.65 34.34 37.16 34.37 34.93 34.18 36.48 34.01 33.66 Funds annual operating expenses For the fiscal year ended 8/31/07 Class A Class B Class C Class M Class R Class Y Total annual fund operating expenses 1.14% 1.89% 1.89% 1.64% 1.39% 0.89% Expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown in the next section and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 10 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Review your funds expenses The following table shows the expenses you would have paid on a $1,000 investment in Putnam New Value Fund from March 1, 2008, to August 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $6.05 $9.61 $9.61 $8.42 $7.24 $4.86 Ending value (after expenses) $895.50 $891.80 $891.70 $893.10 $895.00 $896.20 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/08. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended August 31, 2008, use the following calculation method. To find the value of your investment on March 1, 2008, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $6.44 $10.23 $10.23 $8.97 $7.71 $5.18 Ending value (after expenses) $1,018.75 $1,014.98 $1,014.98 $1,016.24 $1,017.50 $1,020.01 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/08. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 11 Compare expenses using industry averages You can also compare your funds expenses with the average of its peer group, as defined by Lipper, an independent fund-rating agency that ranks funds relative to others that Lipper considers to have similar investment styles or objectives. The expense ratio for each share class shown indicates how much of your funds average net assets have been used to pay ongoing expenses during the period. Class A Class B Class C Class M Class R Class Y Your funds annualized expense ratio* 1.27% 2.02% 2.02% 1.77% 1.52% 1.02% Average annualized expense ratio for Lipper peer group 1.27% 2.02% 2.02% 1.77% 1.52% 1.02% * For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights.  Putnam keeps fund expenses below the Lipper peer group average expense ratio by limiting our fund expenses if they exceed the Lipper average. The Lipper average is a simple average of front-end load funds in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage/service arrangements that may reduce fund expenses. To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect 12b-1 fees. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times; the funds expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal year-end data available for the peer group funds as of 6/30/08. 12 Your funds portfolio turnover and Morningstar Risk Putnam funds are actively managed by teams of experts who buy and sell securities based on intensive analysis of companies, industries, economies, and markets. Portfolio turnover is a measure of how often a funds managers buy and sell securities for your fund. A portfolio turnover of 100%, for example, means that the managers sold and replaced securities valued at 100% of a funds average portfolio value within a given period. Funds with high turnover may be more likely to generate capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transaction costs, which may detract from performance. You can use the following table to compare your funds turnover with the average turnover for funds in its Lipper category. Turnover comparisons Percentage of holdings that change every year 2008 2007 2006 2005 2004 Putnam New Value Fund 60% 54% 56% 52% 54% Lipper Multi-Cap Value Funds category average 72% 72% 70% 60% 59% Turnover data for the fund is calculated based on the funds fiscal-year period, which ends on August 31. Turnover data for the funds Lipper category is calculated based on the average of the turnover of each fund in the category for its fiscal year ended during the indicated year. Fiscal years vary across funds in the Lipper category, which may limit the comparability of the funds portfolio turnover rate to the Lipper average. Comparative data for 2008 is based on information available as of 8/31/08. Your funds Morningstar Risk This risk comparison is designed to help you understand how your fund compares with other funds. The comparison utilizes a risk measure developed by Morningstar, an independent fund-rating agency. This risk measure is referred to as the funds Morningstar Risk. Your funds Morningstar Risk is shown alongside that of the average fund in its Morningstar category. The risk bar broadens the comparison by translating the funds Morningstar Risk into a percentile, which is based on the funds ranking among all funds rated by Morningstar as of September 30, 2008. A higher Morningstar Risk generally indicates that a funds monthly returns have varied more widely. Morningstar determines a funds Morningstar Risk by assessing variations in the funds monthly returns  with an emphasis on downside variations  over a 3-year period, if available. Those measures are weighted and averaged to produce the funds Morningstar Risk. The information shown is provided for the funds class A shares only; information for other classes may vary. Morningstar Risk is based on historical data and does not indicate future results. Morningstar does not purport to measure the risk associated with a current investment in a fund, either on an absolute basis or on a relative basis. Low Morningstar Risk does not mean that you cannot lose money on an investment in a fund. Copyright 2008 Morningstar, Inc. All Rights Reserved. The information contained herein (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete, or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 13 Your funds management Your fund is managed by the members of the Putnam Large-Cap Value Team. David King is the Portfolio Leader and Michael Abata is a Portfolio Member of your fund. The Portfolio Leader and Portfolio Member coordinate the teams management of the fund. For a complete listing of the members of the Putnam Large-Cap Value Team, including those who are not Portfolio Leaders or Portfolio Members of your fund, please visit the Individual Investors section of www.putnam.com. Trustee and Putnam employee fund ownership As of August 31, 2008, all of the Trustees of the Putnam funds owned fund shares. The table below shows the approximate value of investments in the fund and all Putnam funds as of that date by the Trustees and Putnam employees. These amounts include investments by the Trustees and employees immediate family members and investments through retirement and deferred compensation plans. Assets in Total assets in the fund all Putnam funds Trustees $580,000 $75,000,000 Putnam employees $10,315,000 $517,000,000 Other Putnam funds managed by the Portfolio Leader and Portfolio Member David King is also a Portfolio Leader of Putnam Convertible Income-Growth Trust and Putnam High Income Securities Fund. He is also a Portfolio Member of The Putnam Fund for Growth and Income. Michael Abata is also a Portfolio Leader of Putnam Classic Equity Fund, and a Portfolio Member of The Putnam Fund for Growth and Income. David King and Michael Abata may also manage other accounts and variable trust funds advised by Putnam Management or an affiliate. Investment team fund ownership The following table shows how much the funds current Portfolio Leader and Portfolio Member have invested in the fund and in all Putnam mutual funds (in dollar ranges). Information shown is as of August 31, 2008, and August 31, 2007. 14 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Lehman Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Merrill Lynch 91-Day Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 3000 Value Index is an unmanaged index of those companies in the Russell 3000 Index chosen for their value orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflectperformance trends for funds within a category. 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management contract, effective July 1, 2008. The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of your fund voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 28th percentile in management fees and in the 28th percentile in total expenses (less any applicable 12b-1 fees) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). (Because the funds custom peer group is smaller than the funds broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected 16 by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will not be applied to your fund because it had a below-average expense ratio relative to its custom peer group. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of the fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, if the fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale at current asset levels. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds managementcontracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper Multi-Cap Value Funds) for the one-year, three-year and five-year periods ended December 31, 2007 (the first percentile being the best-performing funds and the 100th percentile being the worst-performing funds): One-year period 81st Three-year period 83rd Five-year period 75th (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report.) Over the one-year, three-year, and five-year periods ended December 31, 2007, there were 441, 332, and 267 funds, respectively, in your funds Lipper peer group.* Past performance is no guarantee of future returns. * The percentile rankings for your funds class A share annualized total return performance in the Lipper Multi-Cap Value Funds category for the one-year, five-year, and ten-year periods ended September 30, 2008, were 90%, 91%, and 67%, respectively. Over the one-year, five-year, and ten-year periods ended September 30, 2008, your fund ranked 375 out of 416, 230 out of 253, and 67 out of 99 funds, respectively. Note that this more recent information was not available when the Trustees approved the continuance of your funds management contract. 17 The Trustees noted the disappointing performance for your fund for the one-year and three-year periods ended December 31, 2007. In this regard, the Trustees considered that, similar to the experience of certain other Putnam funds with exposure to the large-cap equity space, your funds performance would have been materially better over these periods but for the performance of a limited number of portfolio choices in the financial sector that experienced extreme distress in the market turmoil that began in the summer of 2007. In addition, following leadership and portfolio management team changes, Putnam Management continues to make efforts to enhance the strength of the Large Cap Equities team, and Putnam Management has centralized the equity research structure. These changes were made to strengthen the investment process, which focuses on a blend of quantitative techniques and fundamental analysis, and to enhance the performance potential for Putnam funds with exposure to the large-cap equity space. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. 18 Other information for shareholders Putnams policy on confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders addresses, telephone numbers, Social Security numbers, and the names of their financial representatives. We use this information to assign an account number and to help us maintain accurate records of transactions and account balances. It is our policy to protect the confidentiality of your information, whether or not you currently own shares of our funds, and, in particular, not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we share this information with outside vendors who provide services to us, such as mailing and proxy solicitation. In those cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. We may also share this information with our Putnam affiliates to service your account or provide you with information about other Putnam products or services. It is also our policy to share account information with your financial representative, if youve listed one on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please dont hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:30 a.m. to 8:00 p.m., or Saturdays from 9:00 a.m. to 5:00 p.m. Eastern Time. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008, are available in the Individual Investors section of www.putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. 19 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and noninvestment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semi-annual report, the highlight table also includes the current reporting period. 20 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Investment Funds and Shareholders of Putnam New Value Fund: In our opinion, the accompanying statement of assets and liabilities, including the funds portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam New Value Fund (the fund) at August 31, 2008, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at August 31, 2008 by correspondence with the custodian provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts October 9, 2008 21 The funds portfolio 8/31/08 COMMON STOCKS (96.7%)* Shares Value Aerospace and Defense (2.6%) Boeing Co. (The) 182,700 $11,977,812 Lockheed Martin Corp. 110,180 12,829,359 24,807,171 Automotive (1.5%) Ford Motor Co.  S 987,474 4,404,134 Harley-Davidson, Inc. S 249,900 9,941,022 14,345,156 Banking (5.8%) Bank of America Corp. 753,942 23,477,754 PNC Financial Services Group 103,600 7,454,020 Wells Fargo & Co. 802,100 24,279,567 55,211,341 Beverage (1.5%) Pepsi Bottling Group, Inc. (The) 487,100 14,408,418 14,408,418 Chemicals (0.4%) Huntsman Corp. 258,200 3,369,510 3,369,510 Computers (1.1%) Hewlett-Packard Co. 218,400 10,247,328 10,247,328 Conglomerates (3.7%) Honeywell International, Inc. 183,700 9,216,229 Textron, Inc. 410,938 16,889,552 Tyco International, Ltd. (Bermuda) 206,900 8,871,872 34,977,653 Consumer Finance (1.5%) Capital One Financial Corp. 331,800 14,645,652 14,645,652 Consumer Goods (1.5%) Clorox Co. S 246,969 14,595,868 14,595,868 Consumer Services (1.3%) Service Corporation International S 1,217,800 12,433,738 12,433,738 Containers (0.9%) Crown Holdings, Inc.  306,000 8,488,440 8,488,440 Electric Utilities (7.0%) Edison International 432,500 19,860,400 FirstEnergy Corp. 208,900 15,174,496 PG&E Corp. 548,000 22,648,840 Sierra Pacific Resources 842,700 9,471,948 67,155,684 Electrical Equipment (1.5%) WESCO International, Inc.  S 384,200 14,768,648 14,768,648 Electronics (4.2%) Avnet, Inc.  343,300 10,075,855 Intel Corp. 955,400 21,849,998 Tyco Electronics, Ltd. (Bermuda) 261,900 8,619,129 40,544,982 Energy (Oil Field) (0.9%) Transocean, Inc.  S 71,400 9,082,080 9,082,080 Financial (4.6%) Citigroup, Inc. 813,600 15,450,264 JPMorgan Chase & Co. 729,491 28,078,109 43,528,373 Health Care Services (3.1%) AmerisourceBergen Corp. 270,900 11,109,609 UnitedHealth Group, Inc. 306,000 9,317,700 WellPoint, Inc.  167,000 8,815,930 29,243,239 COMMON STOCKS (96.7%)* cont. Shares Value Homebuilding (0.5%) Lennar Corp. S 390,500 $5,135,075 5,135,075 Insurance (6.6%) ACE, Ltd. (Switzerland) 174,600 9,185,706 Allstate Corp. (The) 313,900 14,166,307 Chubb Corp. (The) 496,792 23,850,984 Genworth Financial, Inc. Class A 976,200 15,668,010 62,871,007 Investment Banking/Brokerage (3.1%) Lehman Brothers Holdings, Inc. 1,001,600 16,115,744 Morgan Stanley 324,400 13,245,252 29,360,996 Machinery (0.7%) Parker-Hannifin Corp. 110,600 7,086,142 7,086,142 Medical Technology (2.3%) Boston Scientific Corp.  S 468,800 5,888,128 Covidien, Ltd. 292,900 15,837,103 21,725,231 Metals (4.0%) Freeport-McMoRan Copper & Gold, Inc. Class B S 220,500 19,695,060 Nucor Corp. 360,100 18,905,250 38,600,310 Oil & Gas (12.8%) Chevron Corp. 382,100 32,982,872 Exxon Mobil Corp. 475,600 38,052,756 Marathon Oil Corp. 316,000 14,242,120 Nexen, Inc. (Canada) 262,900 8,220,883 Occidental Petroleum Corp. 250,900 19,911,424 Valero Energy Corp. 239,400 8,321,544 121,731,599 Pharmaceuticals (3.8%) Eli Lilly & Co. 201,500 9,399,975 Merck & Co., Inc. 502,900 17,938,443 Watson Pharmaceuticals, Inc.  S 280,200 8,492,862 35,831,280 Photography/Imaging (0.6%) Xerox Corp. S 384,100 5,350,513 5,350,513 Publishing (0.3%) Idearc, Inc. S 1,965,234 3,242,636 3,242,636 Railroads (1.3%) Norfolk Southern Corp. 168,000 12,353,040 12,353,040 Regional Bells (3.2%) Verizon Communications, Inc. 873,500 30,677,320 30,677,320 Retail (9.0%) Best Buy Co., Inc. S 246,700 11,044,759 Big Lots, Inc.  S 460,708 13,623,136 Home Depot, Inc. (The) S 541,700 14,690,904 Staples, Inc. 608,900 14,735,380 Supervalu, Inc. S 354,500 8,220,855 Wal-Mart Stores, Inc. 403,400 23,828,837 86,143,871 Schools (1.3%) Career Education Corp.  665,441 12,477,019 12,477,019 Telecommunications (1.2%) Embarq Corp. S 137,400 6,479,784 Sprint Nextel Corp. S 563,600 4,914,592 11,394,376 22 COMMON STOCKS (96.7%)* cont. Shares Value Tobacco (1.0%) Philip Morris International, Inc. 173,200 $9,300,840 9,300,840 Toys (0.9%) Mattel, Inc. 455,600 8,806,748 8,806,748 Waste Management (1.0%) Republic Services, Inc. 288,700 9,489,569 9,489,569 Total common stocks (cost $919,986,296) $923,430,853 CONVERTIBLE BONDS AND NOTES (1.7%)* Principal amount Value MGIC Investment Corp. 144A cv. jr. unsec. sub. debs. 9s, 2063 $17,304,000 $16,149,823 Total convertible bonds and notes (cost $17,265,863) $16,149,823 CONVERTIBLE PREFERRED STOCKS (0.5%)* Shares Value Ambac Financial Group, Inc. $4.75 cv. pfd. 104,565 $5,149,826 Total convertible preferred stocks (cost $5,344, 945) $5,149,826 SHORT-TERM INVESTMENTS (13.0%)* Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 1.75% to 3.03% and due dates ranging from September 2, 2008 to October 28, 2008 d $110,402,352 $110,226,301 Putnam Prime Money Market Fund e 14,025,487 14,025,487 Total short-term investments (cost $124,251,788) $124,251,788 TOTAL INVESTMENTS Total investments (cost $1,066,848,892) $1,068,982,290 * Percentages indicated are based on net assets of $954,520,598.  Non-income-producing security. d See Note 1 to the financial statements. ` e See Note 5 to the financial statements regarding investments in Putnam Prime Money Market Fund. S Securities on loan, in part or in entirety, at August 31, 2008. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. The accompanying notes are an integral part of these financial statements. 23 Statement of assets and liabilities 8/31/08 ASSETS Investment in securities, at value, including $104,858,908 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,052,823,405) $1,054,956,803 Affiliated issuers (identified cost $14,025,487) (Note 5) 14,025,487 Cash 52,125 Dividends, interest and other receivables 2,616,457 Receivable for shares of the fund sold 194,608 Receivable for securities sold 2,441,094 Total assets 1,074,286,574 LIABILITIES Payable for securities purchased 3,391,405 Payable for shares of the fund repurchased 3,450,307 Payable for compensation of Manager (Notes 2 and 5) 1,473,318 Payable for investor servicing fees (Note 2) 306,391 Payable for custodian fees (Note 2) 13,130 Payable for Trustee compensation and expenses (Note 2) 182,362 Payable for administrative services (Note 2) 2,261 Payable for distribution fees (Note 2) 444,824 Collateral on securities loaned, at value (Note 1) 110,226,301 Other accrued expenses 275,677 Total liabilities 119,765,976 Net assets $954,520,598 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,134,314,549 Undistributed net investment income (Note 1) 9,170,371 Accumulated net realized loss on investments (Note 1) (191,097,720) Net unrealized appreciation of investments 2,133,398 Total  Representing net assets applicable to capital shares outstanding $954,520,598 COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($696,435,882 divided by 56,086,151 shares) $12.42 Offering price per class A share (100/94.25 of $12.42)* $13.18 Net asset value and offering price per class B share ($120,268,853 divided by 9,856,850 shares)** $12.20 Net asset value and offering price per class C share ($30,401,741 divided by 2,511,804 shares)** $12.10 Net asset value and redemption price per class M share ($16,205,702 divided by 1,310,553 shares) $12.37 Offering price per class M share (100/96.50 of $12.37)* $12.82 Net asset value, offering price and redemption price per class R share ($2,203,714 divided by 179,672 shares) $12.27 Net asset value, offering price and redemption price per class Y share ($89,004,706 divided by 7,153,054 shares) $12.44 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 24 Statement of operations Year ended 8/31/08 INVESTMENT INCOME Dividends $34,147,988 Interest (including interest income of $245,390 from investments in affiliated issuers) (Note 5) 927,987 Securities lending 487,666 Total investment income 35,563,641 EXPENSES Compensation of Manager (Note 2) 8,832,197 Investor servicing fees (Note 2) 5,038,507 Custodian fees (Note 2) 32,262 Trustee compensation and expenses (Note 2) 60,708 Administrative services (Note 2) 37,342 Distribution fees  Class A (Note 2) 2,594,162 Distribution fees  Class B (Note 2) 2,117,468 Distribution fees  Class C (Note 2) 477,935 Distribution fees  Class M (Note 2) 176,717 Distribution fees  Class R (Note 2) 12,037 Other 524,769 Non-recurring costs (Notes 2 and 6) 3,215 Costs assumed by Manager (Notes 2 and 6) (3,215) Fees waived and reimbursed by Manager (Notes 2 and 5) (368,809) Total expenses 19,535,295 Expense reduction (Note 2) (149,533) Net expenses 19,385,762 Net investment income 16,177,879 Net realized loss on investments (Notes 1 and 3) (138,426,869) Net unrealized depreciation of investments during the year (290,282,296) Net loss on investments (428,709,165) Net decrease in net assets resulting from operations $(412,531,286) Statement of changes in net assets DECREASE IN NET ASSETS Year ended Year ended 8/31/08 8/31/07 Operations: Net investment income $16,177,879 $15,468,525 Net realized gain (loss) on investments (138,426,869) 236,325,907 Net unrealized depreciation of investments (290,282,296) (32,771,329) Net increase (decrease) in net assets resulting from operations (412,531,286) 219,023,103 Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (14,119,483) (12,985,658) Class B (273,897) (424,096) Class C (153,238) (191,579) Class M (146,747) (152,553) Class R (23,931) (18,816) Class Y (1,815,278) (1,443,687) Net realized short-term gain on investments Class A (42,768,390) (25,424,551) Class B (9,590,585) (7,888,193) Class C (2,067,713) (1,319,767) Class M (961,353) (623,623) Class R (88,488) (40,461) Class Y (4,391,234) (2,266,041) From net realized long-term gain on investments Class A (129,596,618) (69,165,715) Class B (29,061,354) (21,459,277) Class C (6,265,575) (3,590,335) Class M (2,913,089) (1,696,523) Class R (268,135) (110,071) Class Y (13,306,301) (6,164,605) Redemption fees (Note 1) 4,521 3,208 Decrease from capital share transactions (Note 4) (297,384,051) (92,012,010) Total decrease in net assets (967,722,225) (27,951,250) NET ASSETS Beginning of year 1,922,242,823 1,950,194,073 End of year (including undistributed net investment income of $9,170,371 and $9,706,271, respectively) $954,520,598 $1,922,242,823 The accompanying notes are an integral part of these financial statements. 25 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset value, Net realized and Total from From net Total return Net assets, Ratio of expenses investment income beginning Net investment unrealized gain (loss) investment From net realized gain on Total Redemption Net asset value, at net asset end of period to average (loss) to average Portfolio Period ended of period income (loss) a,d on investments operations investment income investments distributions fees e end of period value (%) b (in thousands) net assets (%) c,d net assets (%) d turnover (%) Class A August 31, 2008 $19.43 .19 (4.42) (4.23) (.21) (2.57) (2.78)  $12.42 (24.85) $696,436 1.24 1.26 60.39 August 31, 2007 18.88 .18 1.94 2.12 (.19) (1.38) (1.57)  19.43 11.44 1,364,454 1.14 .92 54.46 August 31, 2006 18.43 .20 g 1.27 1.47 (.20) (.82) (1.02)  18.88 8.20 1,309,486 1.13 g 1.07 g 56.00 August 31, 2005 16.21 .17 f 2.18 2.35 (.13)  (.13)  18.43 14.56 f 1,165,377 1.13 .94 f 51.72 August 31, 2004 13.88 .11 2.36 2.47 (.14)  (.14)  16.21 17.92 731,954 1.19 .75 54.46 Class B August 31, 2008 $19.07 .07 (4.35) (4.28) (.02) (2.57) (2.59)  $12.20 (25.44) $120,269 1.99 .49 60.39 August 31, 2007 18.54 .03 1.90 1.93 (.02) (1.38) (1.40)  19.07 10.56 328,108 1.89 .17 54.46 August 31, 2006 18.10 .06 g 1.24 1.30 (.04) (.82) (.86)  18.54 7.38 426,865 1.88 g .31 g 56.00 August 31, 2005 15.93 .03 f 2.16 2.19 (.02)  (.02)  18.10 13.75 f 530,586 1.88 .19 f 51.72 August 31, 2004 13.66  e 2.31 2.31 (.04)  (.04)  15.93 16.97 490,299 1.94 (.01) 54.46 Class C August 31, 2008 $18.97 .07 (4.32) (4.25) (.05) (2.57) (2.62)  $12.10 (25.46) $30,402 1.99 .50 60.39 August 31, 2007 18.47 .03 1.90 1.93 (.05) (1.38) (1.43)  18.97 10.63 66,375 1.89 .17 54.46 August 31, 2006 18.08 .06 g 1.23 1.29 (.08) (.82) (.90)  18.47 7.34 65,906 1.88 g .32 g 56.00 August 31, 2005 15.91 .03 f 2.16 2.19 (.02)  (.02)  18.08 13.79 f 55,887 1.88 .19 f 51.72 August 31, 2004 13.64  e 2.31 2.31 (.04)  (.04)  15.91 16.98 34,594 1.94  h 54.46 Class M August 31, 2008 $19.33 .11 (4.40) (4.29) (.10) (2.57) (2.67)  $12.37 (25.22) $16,206 1.74 .76 60.39 August 31, 2007 18.79 .08 1.93 2.01 (.09) (1.38) (1.47)  19.33 10.87 31,483 1.64 .42 54.46 August 31, 2006 18.34 .10 g 1.26 1.36 (.09) (.82) (.91)  18.79 7.63 32,174 1.63 g .57 g 56.00 August 31, 2005 16.13 .08 f 2.18 2.26 (.05)  (.05)  18.34 14.01 f 35,182 1.63 .44 f 51.72 August 31, 2004 13.81 .04 2.35 2.39 (.07)  (.07)  16.13 17.33 29,774 1.69 .25 54.46 Class R August 31, 2008 $19.23 .15 (4.37) (4.22) (.17) (2.57) (2.74)  $12.27 (25.02) $2,204 1.49 1.03 60.39 August 31, 2007 18.73 .13 1.92 2.05 (.17) (1.38) (1.55)  19.23 11.16 2,381 1.39 .67 54.46 August 31, 2006 18.33 .16 g 1.25 1.41 (.19) (.82) (1.01)  18.73 7.92 1,574 1.38 g .86 g 56.00 August 31, 2005 16.18 .12 f 2.19 2.31 (.16)  (.16)  18.33 14.33 f 711 1.38 .65 f 51.72 August 31, 2004  14.82 .06 1.44 1.50 (.14)  (.14)  16.18 10.24 * 3 1.08 * . 37 * 54.46 Class Y August 31, 2008 $19.47 .23 (4.43) (4.20) (.26) (2.57) (2.83)  $12.44 (24.68) $89,005 .99 1.52 60.39 August 31, 2007 18.92 .23 1.94 2.17 (.24) (1.38) (1.62)  19.47 11.69 129,442 .89 1.17 54.46 August 31, 2006 18.46 .25 g 1.27 1.52 (.24) (.82) (1.06)  18.92 8.48 114,189 .88 g 1.33 g 56.00 August 31, 2005 16.23 .21 f 2.19 2.40 (.17)  (.17)  18.46 14.85 f 129,631 .88 1.19 f 51.72 August 31, 2004 13.90 .16 2.35 2.51 (.18)  (.18)  16.23 18.19 97,378 .94 .99 54.46 * Not annualized.  For the period December 1, 2003 (commencement of operations) to August 31, 2004. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers,thee xpenses of each class reflect a reduction of the following amounts (Notes 2 and 5): Percentage of average net assets August 31, 2008 0.03% August 31, 2007 <0.01 August 31, 2006 <0.01 August 31, 2005 <0.01 August 31, 2004 <0.01 e Amount represents less than $0.01 per share. f Reflects a non-recurring accrual related to Putnam Managements settlement with the SEC regarding brokerage allocation practices, which amounted to the following amounts: Percentage of average Per share net assets Class A $0.01 0.03% Class B 0.01 0.03 Class C 0.01 0.03 Class M 0.01 0.03 Class R 0.01 0.05 Class Y 0.01 0.03 g Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to less than $0.01 per share and 0.01% of average net assets for the period ended August 31, 2006. h Amount represents less than 0.01%. The accompanying notes are an integral part of these financial statements. 26 27 Notes to financial statements 8/31/08 Note 1: Significant accounting policies Putnam New Value Fund (the fund) is a series of Putnam Investment Funds (the trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The objective of the fund is to seek long-term capital appreciation by investing primarily in common stocks of U.S. companies which Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam, LLC, believes are currently undervalued by the market. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. E) Security lending The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. At August 31, 2008, the value of securities loaned amounted to $104,858,908. The fund received cash collateral of $110,226,301 28 which is pooled with collateral of other Putnam funds into 78 issues of short-term investments. F) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Therefore, no provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending August 31, 2009 $174,247,314 of losses recognized during the period November 1, 2007 to August 31, 2008. G) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, post-October loss deferrals and redesignation of taxable income. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the year ended August 31, 2008, the fund reclassified $181,205 to decrease undistributed net investment income with a decrease to accumulated net realized loss of $181,205. The tax basis components of distributable earnings as of August 31, 2008 were as follows: Unrealized appreciation $137,680,608 Unrealized depreciation (152,397,614) Net unrealized depreciation (14,717,006) Undistributed ordinary income 9,170,371 Post-October loss (174,247,314) Cost for federal income tax purposes $1,083,699,296 H) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.70% of the first $500 million of average net assets, 0.60% of the next $500 million, 0.55% of the next $500 million, 0.50% of the next $5 billion, 0.475% of the next $5 billion, 0.455% of the next $5 billion, 0.44% of the next $5 billion and 0.43% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through June 30, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of all front-end load funds viewed by Lipper, Inc. as having the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. For the year ended August 31, 2008, Putnam Management waived $363,900 of its management fee from the fund. For the year ended August 31, 2008, Putnam Management has assumed $3,215 of legal, shareholder servicing and communication, audit and Trustee fees incurred by the fund in connection with certain legal and regulatory matters (including those described in Note 6). The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial services for the funds assets were provided by Putnam Fiduciary Trust Company (PFTC), an affiliate of Putnam Management, and by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings, transaction volumes and with respect to PFTC, certain fees related to the transition of assets to State Street. Putnam Investor Services, a division of PFTC, provided investor servicing agent functions to the fund. Putnam Investor Services received fees for investor servicing, subject to certain limitations, based on the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. During the year ended August 31, 2008, the fund incurred $5,053,357 for custody and investor servicing agent functions provided by PFTC. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the year ended August 31, 2008, the funds expenses were reduced by $49,535 under the expense offset arrangements and by $99,998 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $519, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the 29 average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the year ended August 31, 2008, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $93,011 and $947 from the sale of class A and class M shares, respectively, and received $197,420 and $3,179 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the year ended August 31, 2008, Putnam Retail Management Limited Partnership, acting as underwriter, received $2,047 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the year ended August 31, 2008, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $870,481,176 and $1,412,703,941, respectively. There were no purchases or sales of U.S. government securities. Note 4: Capital shares At August 31, 2008, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 8/31/08 Year ended 8/31/07 Class A Shares Amount Shares Amount Shares sold 9,037,018 $138,876,663 12,720,087 $252,962,385 Shares issued in 11,254,883 177,939,699 5,385,790 102,276,138 connection with reinvestment of distributions 20,291,901 316,816,362 18,105,877 355,238,523 Shares (34,434,012) (502,465,610) (17,241,162) (340,811,396) repurchased Net increase (14,142,111) $(185,649,248) 864,715 $14,427,127 (decrease) Year ended 8/31/08 Year ended 8/31/07 Class B Shares Amount Shares Amount Shares sold 623,432 $9,585,670 1,630,849 $31,707,360 Shares issued in 2,315,939 36,174,974 1,473,881 27,635,275 connection with reinvestment of distributions 2,939,371 45,760,644 3,104,730 59,342,635 Shares (10,285,635) (152,538,287) (8,931,616) (174,933,952) repurchased Net decrease (7,346,264) $(106,777,643) (5,826,886) $(115,591,317) Year ended 8/31/08 Year ended 8/31/07 Class C Shares Amount Shares Amount Shares sold 338,907 $5,352,316 556,595 $10,783,289 Shares issued in 462,734 7,172,379 223,535 4,168,931 connection with reinvestment of distributions 801,641 12,524,695 780,130 14,952,220 Shares (1,789,038) (25,919,198) (848,851) (16,403,168) repurchased Net decrease (987,397) $(13,394,503) (68,721) $(1,450,948) Year ended 8/31/08 Year ended 8/31/07 Class M Shares Amount Shares Amount Shares sold 56,585 $868,478 137,451 $2,719,014 Shares issued in 248,330 3,923,614 127,601 2,420,600 connection with reinvestment of distributions 304,915 4,792,092 265,052 5,139,614 Shares (623,065) (9,208,355) (348,880) (6,909,723) repurchased Net decrease (318,150) $(4,416,263) (83,828) $(1,770,109) Year ended 8/31/08 Year ended 8/31/07 Class R Shares Amount Shares Amount Shares sold 100,827 $1,515,386 80,595 $1,584,941 Shares issued in 24,332 380,554 8,993 169,348 connection with reinvestment of distributions 125,159 1,895,940 89,588 1,754,289 Shares (69,295) (996,065) (49,841) (1,010,341) repurchased Net increase 55,864 $899,875 39,747 $743,948 Year ended 8/31/08 Year ended 8/31/07 Class Y Shares Amount Shares Amount Shares sold 2,397,241 $36,537,455 1,161,411 $23,056,831 Shares issued in 1,234,140 19,511,750 519,704 9,874,333 connection with reinvestment of distributions 3,631,381 56,049,205 1,681,115 32,931,164 Shares (3,125,369) (44,095,474) (1,070,376) (21,301,875) repurchased Net increase 506,012 $11,953,731 610,739 $11,629,289 Note 5: Investment in Putnam Prime Money Market Fund The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. For the year ended August 31, 2008, management fees paid were reduced by $4,909 relating to the funds investment in Putnam Prime Money Market Fund. Income distributions earned by the fund were recorded as interest income in the Statement of operations and totaled $245,390 for the year ended August 31, 2008. During the year ended August 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $421,376,906 and $417,762,625, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008 the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. 30 Note 6: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds.
